UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: February 28th Date of reporting period: May 31, 2015 Item 1: Schedule of Investments Vanguard U.S. Growth Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (95.0%) 1 Consumer Discretionary (20.7%) * Amazon.com Inc. 282,394 121,212 Home Depot Inc. 963,570 107,361 * Priceline Group Inc. 89,447 104,836 * Liberty Interactive Corp. Class A 3,094,641 86,557 * TripAdvisor Inc. 923,679 70,440 L Brands Inc. 781,450 67,611 NIKE Inc. Class B 660,262 67,129 * Netflix Inc. 83,655 52,206 * Discovery Communications Inc. 1,619,378 50,921 Lowe's Cos. Inc. 666,753 46,659 * AutoZone Inc. 60,345 40,650 Harley-Davidson Inc. 738,426 39,498 Lennar Corp. Class A 828,729 38,644 Ross Stores Inc. 389,677 37,670 DR Horton Inc. 1,438,996 37,587 Dollar General Corp. 473,600 34,379 * O'Reilly Automotive Inc. 151,270 33,208 * Sally Beauty Holdings Inc. 1,044,370 32,595 Dunkin' Brands Group Inc. 579,003 30,896 Starbucks Corp. 547,077 28,426 Harman International Industries Inc. 232,712 28,046 Wynn Resorts Ltd. 265,904 26,774 Las Vegas Sands Corp. 469,279 23,853 * Discovery Communications Inc. Class A 598,567 20,315 *,^ Tesla Motors Inc. 72,557 18,197 Wyndham Worldwide Corp. 211,380 17,948 BorgWarner Inc. 273,100 16,427 VF Corp. 181,600 12,790 Chipotle Mexican Grill Inc. Class A 15,870 9,768 Inditex SA ADR 497,405 8,292 Under Armour Inc. Class A 98,941 7,758 Marriott International Inc. Class A 98,259 7,663 CarMax Inc. 96,382 6,847 JD.com Inc. ADR 119,916 4,039 Vipshop Holdings Ltd. ADR 157,183 3,925 Consumer Staples (5.9%) Walgreens Boots Alliance Inc. 1,210,752 103,931 * Monster Beverage Corp. 384,049 48,882 Estee Lauder Cos. Inc. Class A 490,920 42,921 Mondelez International Inc. Class A 1,019,510 42,402 CVS Health Corp. 379,765 38,880 Anheuser-Busch InBev NV ADR 224,623 27,081 PepsiCo Inc. 168,893 16,286 Whole Foods Market Inc. 352,240 14,526 Keurig Green Mountain Inc. 163,692 14,117 Mead Johnson Nutrition Co. 128,800 12,532 Costco Wholesale Corp. 58,248 8,306 Boston Beer Co. Inc. Class A 15,972 4,213 Brown-Forman Corp. Class B 44,236 4,170 Colgate-Palmolive Co. 61,283 4,093 Energy (3.0%) Williams Cos. Inc. 1,184,650 60,536 Kinder Morgan Inc. 1,267,100 52,572 EOG Resources Inc. 567,425 50,325 Schlumberger Ltd. 214,500 19,470 * Cobalt International Energy Inc. 662,380 6,730 ^ Ultra Petroleum Corp. 224,601 3,124 Apache Corp. 33,175 1,985 Financials (6.4%) Crown Castle International Corp. 999,661 81,522 Intercontinental Exchange Inc. 242,750 57,478 * Markel Corp. 53,325 41,208 BlackRock Inc. 92,405 33,800 American Tower Corporation 356,744 33,102 * Affiliated Managers Group Inc. 142,100 31,782 Citigroup Inc. 416,300 22,514 Moody's Corp. 171,900 18,582 First Republic Bank 278,994 16,893 M&T Bank Corp. 136,638 16,517 Berkshire Hathaway Inc. Class B 85,803 12,270 MarketAxess Holdings Inc. 118,808 10,509 Fairfax Financial Holdings Ltd. 20,128 10,138 Morgan Stanley 222,902 8,515 US Bancorp 177,764 7,663 TD Ameritrade Holding Corp. 187,930 6,982 American Express Co. 43,845 3,495 Health Care (18.0%) * Celgene Corp. 1,384,740 158,470 * Actavis plc 458,582 140,697 * Biogen Inc. 308,594 122,509 * Valeant Pharmaceuticals International Inc. 397,178 94,834 Bristol-Myers Squibb Co. 1,438,884 92,952 * Gilead Sciences Inc. 789,378 88,623 Novo Nordisk A/S ADR 1,516,955 85,678 * Regeneron Pharmaceuticals Inc. 73,661 37,756 * Illumina Inc. 181,100 37,321 * Vertex Pharmaceuticals Inc. 219,189 28,120 * IDEXX Laboratories Inc. 205,186 27,823 Merck & Co. Inc. 455,244 27,720 * Medivation Inc. 207,260 27,369 * IMS Health Holdings Inc. 900,655 26,803 * Edwards Lifesciences Corp. 204,330 26,710 Medtronic plc 299,870 22,886 * Cerner Corp. 324,100 21,809 Zoetis Inc. 353,800 17,609 BioMarin Pharmaceutical Inc. 119,723 15,034 AstraZeneca plc ADR 220,110 14,868 Anthem Inc. 76,207 12,791 Waters Corp. 61,715 8,246 Shire plc ADR 30,097 7,830 Alexion Pharmaceuticals Inc. 42,870 7,024 McKesson Corp. 28,640 6,794 Genomic Health Inc. 203,823 5,521 Seattle Genetics Inc. 45,430 1,958 Industrials (6.1%) Equifax Inc. 617,356 61,939 * Stericycle Inc. 335,821 46,108 Nielsen NV 701,074 31,541 Union Pacific Corp. 304,900 30,768 * IHS Inc. Class A 240,955 29,734 TransDigm Group Inc. 127,564 28,835 AMETEK Inc. 500,392 26,901 * Verisk Analytics Inc. Class A 357,177 25,924 Watsco Inc. 181,141 22,809 Kansas City Southern 217,324 19,668 Precision Castparts Corp. 71,900 15,216 Pall Corp. 91,485 11,384 JB Hunt Transport Services Inc. 133,650 11,229 ^ NOW Inc. 436,642 10,095 Boeing Co. 53,905 7,575 Danaher Corp. 77,603 6,699 Canadian Pacific Railway Ltd. 36,814 6,064 United Parcel Service Inc. Class B 59,421 5,896 Information Technology (33.2%) Apple Inc. 2,046,436 266,610 MasterCard Inc. Class A 2,410,875 222,427 Visa Inc. Class A 2,282,766 156,780 QUALCOMM Inc. 1,988,058 138,528 * Google Inc. Class C 259,670 138,173 * eBay Inc. 2,023,055 124,135 Equinix Inc. 401,505 107,631 * Adobe Systems Inc. 1,273,925 100,755 * Facebook Inc. Class A 1,227,122 97,176 * Google Inc. Class A 150,988 82,337 Microsoft Corp. 1,648,558 77,251 Intuit Inc. 726,464 75,661 * Electronic Arts Inc. 1,132,275 71,056 * Baidu Inc. ADR 323,485 63,856 * Salesforce.com inc 584,108 42,494 * Cognizant Technology Solutions Corp. Class A 570,002 36,891 * Alliance Data Systems Corp. 123,311 36,750 * FleetCor Technologies Inc. 239,620 36,456 * Red Hat Inc. 443,605 34,277 * Yelp Inc. Class A 633,179 30,336 * Alibaba Group Holding Ltd. ADR 328,614 29,352 CDW Corp. 718,065 26,640 * Workday Inc. Class A 334,202 26,375 Texas Instruments Inc. 450,900 25,214 *,^ Zillow Group Inc. Class A 267,079 24,408 * ServiceNow Inc. 255,505 19,574 * Akamai Technologies Inc. 248,900 18,984 Oracle Corp. 285,215 12,404 LinkedIn Corp. Class A 41,934 8,174 Twitter Inc. 153,787 5,639 Splunk Inc. 72,034 4,871 Tencent Holdings Ltd. 214,257 4,273 FireEye Inc. 84,064 3,915 Xilinx Inc. 24,957 1,184 LendingClub Corp. 8,078 155 Materials (1.3%) Sherwin-Williams Co. 109,153 31,456 Eagle Materials Inc. 263,256 21,977 Martin Marietta Materials Inc. 100,741 15,011 Monsanto Co. 95,919 11,220 Vulcan Materials Co. 91,816 8,257 Other (0.0%) *,2 WeWork Class A PP 52,398 1,641 3 Vanguard Growth ETF 3,100 339 Telecommunication Services (0.4%) * SBA Communications Corp. Class A 216,359 24,191 Total Common Stocks (Cost $4,236,748) Shares Preferred Stocks (1.4%) *,2 Uber Technologies PP 1,408,784 55,842 *,2 Pinterest Prf G PP 319,295 11,461 *,2 Cloudera, Inc. Pfd. 300,088 9,903 *,2 WeWork Pfd. D1 PP 260,418 8,156 *,2 WeWork Pfd. D2 PP 204,614 6,409 Total Preferred Stocks (Cost $45,429) Temporary Cash Investments (4.0%) 1 Yield Money Market Fund (3.5%) 4,5 Vanguard Market Liquidity Fund 0.136% 229,770,204 229,770 Face Maturity Amount Date ($000) Repurchase Agreement (0.3%) Bank of America Securities, LLC (Dated 5/29/15, Repurchase Value $19,000,000, collateralized by Federal National Home Loan Mortgage Corp. 6.250%, 7/15/32, with a value of $19,380,000) 0.090% 6/1/15 19,000 19,000 U.S. Government and Agency Obligations (0.2%) 6,7 Federal Home Loan Bank Discount Notes 0.067% 6/3/15 3,000 3,000 6,7 Federal Home Loan Bank Discount Notes 0.083% 7/22/15 2,300 2,300 6 Federal Home Loan Bank Discount Notes 0.135% 8/28/15 4,000 3,999 7,8 Freddie Mac Discount Notes 0.075% 7/20/15 3,000 2,999 Total Temporary Cash Investments (Cost $261,068) Total Investments (100.4%) (Cost $4,543,245) Other Assets and Liabilities-Net (-0.4%) 5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $16,350,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.4% and 1.6%, respectively, of net assets. 2 Restricted securities totaling $93,412,000, representing 1.4% of net assets. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $16,879,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $6,999,000 have been segregated as initial margin for open futures contracts. 8 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master Vanguard U.S. Growth Fund repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of May 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 6,154,239 4,273 1,641 Preferred Stocks — — 91,771 Temporary Cash Investments 229,770 31,298 — Futures Contracts—Liabilities 1 (1,174) — — Total 6,382,835 35,571 93,412 1 Represents variation margin on the last day of the reporting period. The determination of Level 3 fair value measurements is governed by documented policies and procedures adopted by the board of trustees. The board has designated a pricing review committee, as an agent of the board, to ensure the timely analysis and valuation of Level 3 securities held by the fund in accordance with established policies and procedures. The pricing review committee employs various methods for calibrating valuation approaches, including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. All valuation decisions made by the pricing review committee are reported to the board on a quarterly basis for review and ratification. The board reviews the adequacy of the fair value measurement policies and procedures in place on an annual basis. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended May 31, 2015. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Common Stocks and Preferred Stocks Amount Valued Based on Level 3 Inputs ($000) Balance as of August 31, 2014 28,672 Vanguard U.S. Growth Fund Purchases 20,077 Change in Unrealized Appreciation (Depreciation) 44,663 Balance as of May 31, 2015 93,412 Net change in unrealized appreciation (depreciation) from investments still held as of May 31, 2015 was $44,663,000. The following table provides quantitative information about the significant unobservable inputs used in fair value measurement as of May 31, 2015: Security Type Fair Value Valuation Technique Unobservable Input Amount ($000) Common Stocks 1,641 Market Approach Purchase Price $32.890 Preferred Stocks 91,771 Market Approach Purchase Price 39.639 Purchase Price 32.890 Last Trade Price 33.000 Purchase Price 35.895 Significant increases or decreases in the significant unobservable inputs used in the fair value measurement of the portfolio’s Level 3 securities, in isolation, could result in a significantly higher or lower fair value measurement. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At May 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Vanguard U.S. Growth Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index June 2015 239 125,834 3,644 E-mini S&P 500 Index June 2015 167 17,585 3 E-mini S&P Mid-Cap 400 Index June 2015 94 14,318 282 3,929 F. At May 31, 2015, the cost of investment securities for tax purposes was $4,543,245,000. Net unrealized appreciation of investment securities for tax purposes was $1,969,747,000, consisting of unrealized gains of $2,056,458,000 on securities that had risen in value since their purchase and $86,711,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard International Growth Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (97.6%) 1 Australia (1.5%) James Hardie Industries plc 6,196,069 83,132 ^ Fortescue Metals Group Ltd. 37,171,012 68,222 ^ Orica Ltd. 3,443,000 57,320 Cochlear Ltd. 743,560 50,176 Brambles Ltd. 5,639,977 49,117 Amcor Ltd. 2,980,552 32,894 * South32 Ltd. 6,700,345 11,060 Brazil (0.9%) Raia Drogasil SA 6,997,349 78,224 Ambev SA 8,075,800 46,636 BM&FBovespa SA - Bolsa de Valores Mercadorias e Futuros 12,798,400 45,108 Banco Bradesco SA Preference Shares 4,770,000 42,231 Canada (1.9%) Toronto-Dominion Bank 5,223,191 227,433 Suncor Energy Inc. 2,745,991 80,264 ^ First Quantum Minerals Ltd. 4,030,000 52,109 Bank of Nova Scotia 990,000 52,063 ^ ShawCor Ltd. 1,165,000 35,683 China (10.3%) Tencent Holdings Ltd. 38,496,100 767,724 * Baidu Inc. ADR 2,997,500 591,706 * Alibaba Group Holding Ltd. ADR 6,391,656 570,903 * New Oriental Education & Technology Group Inc. ADR 4,963,100 118,271 China Pacific Insurance Group Co. Ltd. 15,452,400 79,290 Beijing Enterprises Holdings Ltd. 7,574,500 66,134 * JD.com Inc. ADR 1,930,100 65,006 ^,* Youku Tudou Inc. ADR 2,077,149 56,021 CNOOC Ltd. 27,813,000 43,295 Mindray Medical International Ltd. ADR 1,455,000 39,241 Shandong Weigao Group Medical Polymer Co. Ltd. 43,888,000 38,566 Denmark (1.7%) Novo Nordisk A/S Class B 3,241,920 183,915 Novozymes A/S 3,172,000 152,434 Chr Hansen Holding A/S 1,508,200 73,568 Finland (0.5%) Nokia Oyj 15,510,205 113,485 France (5.5%) Schneider Electric SE 2,789,298 210,288 Essilor International SA 1,722,144 210,090 L'Oreal SA 978,915 184,626 Kering 983,955 172,644 Sanofi 1,282,234 126,276 Safran SA 1,062,003 75,071 Accor SA 1,350,556 73,904 ^ Societe Generale SA 1,435,000 66,863 ^,* Airbus Group NV 950,000 64,658 ^ Publicis Groupe SA 780,000 62,322 TOTAL SA 1,038,000 52,384 Germany (6.5%) SAP SE 2,786,417 206,877 ^,*, 2 Zalando SE 4,617,975 149,251 Bayerische Motoren Werke AG 1,272,320 140,961 Fresenius Medical Care AG & Co. KGaA 1,580,313 135,356 BASF SE 1,285,345 119,249 Volkswagen AG 483,893 116,802 Continental AG 486,172 112,427 HeidelbergCement AG 1,281,091 104,057 GEA Group AG 2,036,178 99,054 Bayer AG 500,000 71,085 *,3 Rocket Internet AG 1,400,656 56,343 MTU Aero Engines AG 548,000 52,342 adidas AG 665,000 52,331 *,2 Rocket Internet SE 1,157,559 51,745 * MorphoSys AG 604,515 44,496 ^,* AIXTRON SE 3,130,112 23,800 ^,* SMA Solar Technology AG 719,595 13,485 Hong Kong (4.9%) AIA Group Ltd. 106,635,400 700,012 Jardine Matheson Holdings Ltd. 2,928,925 179,850 Hong Kong Exchanges and Clearing Ltd. 4,582,630 175,841 Techtronic Industries Co. Ltd. 15,725,000 54,058 Hang Lung Properties Ltd. 14,455,000 45,625 India (2.6%) Idea Cellular Ltd. 60,645,242 164,151 Housing Development Finance Corp. Ltd. 7,692,900 148,677 HDFC Bank Ltd. 5,258,469 86,353 Zee Entertainment Enterprises Ltd. 14,841,429 75,125 *,2, 3 FlipKart G Series 338,176 46,286 Larsen & Toubro Ltd. 1,430,473 36,980 Tata Motors Ltd. 4,638,685 34,839 *,2, 3 Flipkart H Series 135,569 19,283 Indonesia (0.3%) Bank Mandiri Persero Tbk PT 73,214,100 59,625 Ireland (1.1%) Kerry Group plc Class A 1,864,917 139,392 * Bank of Ireland (Dublin Shares) 182,335,677 69,821 * Bank of Ireland (London Shares) 127,016,431 48,648 Israel (0.9%) * Check Point Software Technologies Ltd. 2,570,161 217,744 Italy (4.8%) * Fiat Chrysler Automobiles NV 36,834,156 589,216 UniCredit SPA 46,869,744 328,842 EXOR SPA 3,114,856 155,258 Intesa Sanpaolo SPA (Registered) 16,801,369 60,866 Japan (11.6%) SoftBank Corp. 7,665,200 456,287 SMC Corp. 1,363,400 411,131 Rakuten Inc. 19,991,600 326,974 Sumitomo Mitsui Financial Group Inc. 5,783,500 262,451 Bridgestone Corp. 4,786,900 198,679 Astellas Pharma Inc. 10,476,540 152,054 Sekisui Chemical Co. Ltd. 8,557,000 115,104 Suzuki Motor Corp. 2,929,700 101,698 M3 Inc. 5,243,500 99,543 Kubota Corp. 5,469,000 90,936 Tokio Marine Holdings Inc. 2,075,000 85,481 Toyota Motor Corp. 1,165,000 80,362 MISUMI Group Inc. 1,670,000 69,606 Japan Tobacco Inc. 1,770,000 64,233 SBI Holdings Inc. 4,470,400 63,635 Daikin Industries Ltd. 824,700 62,983 FANUC Corp. 263,600 58,040 ORIX Corp. 2,864,600 45,167 Mexico (0.3%) Grupo Financiero Banorte SAB de CV 11,693,119 66,010 Netherlands (1.2%) ASML Holding NV 1,326,737 148,508 ING Groep NV 4,450,000 73,477 Akzo Nobel NV 812,168 61,755 Norway (1.4%) ^ Statoil ASA 7,741,701 144,542 Schibsted ASA 1,760,994 112,776 DNB ASA 3,649,741 63,965 Peru (0.7%) Credicorp Ltd. 1,191,679 168,194 Portugal (0.2%) Jeronimo Martins SGPS SA 3,627,182 49,832 Russia (0.6%) Magnit PJSC GDR 2,339,737 122,210 * Mail.ru Group Ltd. GDR 1,266,000 28,989 Singapore (0.2%) DBS Group Holdings Ltd. 3,690,748 55,489 South Africa (0.2%) Sasol Ltd. 1,150,000 40,677 South Korea (1.7%) NAVER Corp. 222,208 121,791 ^,* Celltrion Inc. 1,894,689 117,529 Hyundai Motor Co. 434,315 61,723 Samsung Electronics Co. Ltd. 51,500 60,583 Hankook Tire Co. Ltd. 1,180,000 46,646 Spain (5.5%) Inditex SA 14,235,782 471,320 * Banco Popular Espanol SA 70,317,553 346,540 * Banco Santander SA 27,573,835 196,583 Banco Bilbao Vizcaya Argentaria SA 10,931,678 108,193 Distribuidora Internacional de Alimentacion SA 12,745,795 101,499 Telefonica SA 6,299,980 89,299 Sweden (5.3%) ^,* Atlas Copco AB Class A 10,782,649 326,231 ^ Investment AB Kinnevik 8,819,732 294,785 * Svenska Handelsbanken AB Class A 18,924,738 285,365 ^ Alfa Laval AB 5,199,985 98,231 Volvo AB Class B 6,810,975 88,543 Sandvik AB 5,675,388 68,423 Elekta AB Class B 8,638,260 60,775 Assa Abloy AB Class B 650,428 38,418 Switzerland (5.7%) Syngenta AG 656,488 298,726 Nestle SA 3,808,945 295,106 Roche Holding AG 841,279 256,482 Cie Financiere Richemont SA 1,577,725 136,269 Credit Suisse Group AG 3,183,413 84,441 Novartis AG 760,000 78,000 Lonza Group AG 493,804 69,435 Holcim Ltd. 870,000 68,689 Zurich Insurance Group AG 160,000 51,073 Taiwan (1.0%) Taiwan Semiconductor Manufacturing Co. Ltd. 47,868,000 227,710 Thailand (0.5%) Kasikornbank PCL (Foreign) 22,601,256 130,637 Turkey (0.5%) BIM Birlesik Magazalar AS 7,035,103 129,067 United Kingdom (14.5%) ARM Holdings plc 22,766,120 402,701 Rolls-Royce Holdings plc 23,265,048 355,856 Prudential plc 12,845,749 320,115 HSBC Holdings plc 20,607,103 195,786 Standard Chartered plc 11,116,676 177,858 Aggreko plc 6,818,283 167,985 Vodafone Group plc 42,451,503 165,945 BHP Billiton plc 6,700,345 141,270 Capita plc 6,334,614 121,447 Royal Dutch Shell plc Class A 4,042,042 120,523 Lloyds Banking Group plc 87,452,223 117,589 WPP plc 4,673,271 110,413 Reckitt Benckiser Group plc 1,063,331 96,037 Diageo plc 3,338,820 92,656 Burberry Group plc 3,524,868 91,538 Imperial Tobacco Group plc 1,490,845 76,880 * ASOS plc 1,191,500 67,210 G4S plc 14,450,000 65,974 Inchcape plc 4,900,000 63,338 Unilever plc 1,385,000 61,264 ^,* Ocado Group plc 10,696,869 59,706 *,3 Spotify Ltd. 26,474 59,000 Ultra Electronics Holdings plc 2,080,000 58,218 Spectris plc 1,546,399 55,281 Carnival plc 1,090,000 52,737 Barclays plc 11,487,841 47,572 Intertek Group plc 1,170,000 44,811 Meggitt plc 4,980,875 38,814 United States (3.1%) * Amazon.com Inc. 1,071,200 459,791 MercadoLibre Inc. 1,215,300 176,376 Samsonite International SA 22,315,000 80,971 ResMed Inc. 337,892 19,875 Total Common Stocks (Cost $18,257,766) Coupon Temporary Cash Investments (4.5%) 1 Money Market Fund (4.4%) 4,5 Vanguard Market Liquidity Fund 0.136% 1,037,183,650 1,037,184 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 6,7 Fannie Mae Discount Notes 0.170% 6/17/15 8,200 8,200 7,8 Federal Home Loan Bank Discount Notes 0.067% 6/3/15 2,000 2,000 8,9 Federal Home Loan Bank Discount Notes 0.107%-0.109% 6/17/15 4,000 4,000 7,8 Federal Home Loan Bank Discount Notes 0.135% 8/28/15 100 100 6,7 Freddie Mac Discount Notes 0.131% 6/8/15 1,000 1,000 6,7 Freddie Mac Discount Notes 0.125% 10/30/15 10,000 9,994 Total Temporary Cash Investments (Cost $1,062,478) Total Investments (102.1%) (Cost $19,320,244) Other Assets and Liabilities-Net (-2.1%) 5 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $444,205,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.0% and 3.1%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2015, the aggregate value of these securities was $266,565,000, representing 1.1% of net assets. 3 Restricted securities totaling $180,912,000, representing 0.8% of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $477,729,000 of collateral received for securities on loan. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 7 Securities with a value of $21,294,000 have been segregated as initial margin for open futures contracts. 8 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 9 Securities with a value of $633,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. International Growth Fund Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of May 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—North and South America 1,549,997 80,971 — Common Stocks—Other 1,658,892 19,696,518 124,569 Temporary Cash Investments 1,037,184 25,294 — Futures Contracts—Assets 1 274 — — Futures Contracts—Liabilities 1 (4,112) — — Forward Currency Contracts—Assets — 6,163 — Forward Currency Contracts—Liabilities — (4,821) — Total 4,242,235 19,804,125 124,569 1 Represents variation margin on the last day of the reporting period. Securities in certain countries may transfer between Level 1 and Level 2 due to differences in stock market closure times that may result from transitions between standard and daylight saving time in those countries and the United States. Based on values on the date of transfer, securities valued at $219,499,000 based on Level 2 inputs were transferred from Level 1 during the fiscal period. Additionally, based on values on the date of transfer, securities valued at $153,821,000 based on Level 1 inputs were transferred from Level 2 during the fiscal period. D. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. The fund enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in International Growth Fund accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At May 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) Dow Jones EURO STOXX 50 Index June 2015 3,672 143,400 (3,934) Topix Index June 2015 682 91,835 4,877 FTSE 100 Index June 2015 615 65,360 139 S&P ASX 200 Index June 2015 293 32,397 (364) 718 Unrealized appreciation (depreciation) on open Dow Jones EURO STOXX 50 Index and FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At May 31, 2015, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Bank of America, N.A. 6/16/15 JPY 9,457,767 USD 78,474 (2,255) BNP Paribas 6/24/15 EUR 42,091 USD 45,722 522 Bank of America, N.A. 6/23/15 AUD 52,853 USD 40,073 287 Bank of America, N.A. 6/24/15 EUR 36,792 USD 39,767 655 Bank of America, N.A. 6/24/15 GBP 19,740 USD 29,245 921 BNP Paribas 6/24/15 GBP 18,441 USD 27,414 767 Deutsche Bank AG 6/24/15 EUR 17,235 USD 18,477 457 BNP Paribas 6/16/15 JPY 1,820,960 USD 15,199 (524) International Growth Fund Goldman Sachs International 6/24/15 EUR USD Citibank, N.A. 6/24/15 EUR USD BNP Paribas 6/23/15 AUD USD Bank of America, N.A. 6/24/15 EUR USD Goldman Sachs International 6/24/15 EUR USD Brown Brothers Harriman & Co. 6/16/15 JPY USD Goldman Sachs International 6/24/15 GBP USD Morgan Stanley Capital Services LLC 6/23/15 AUD USD Deutsche Bank AG 6/24/15 GBP USD Deutsche Bank AG 6/24/15 GBP USD 5 UBS AG 6/16/15 JPY USD Goldman Sachs International 6/23/15 AUD USD 25 Deutsche Bank AG 6/16/15 JPY USD The Toronto-Dominion Bank 6/23/15 AUD USD 3 Bank of America, N.A. 6/23/15 AUD USD UBS AG 6/24/15 GBP USD Goldman Sachs International 6/23/15 AUD USD BNP Paribas 6/16/15 USD JPY BNP Paribas 6/23/15 USD AUD Citibank, N.A. 6/24/15 USD GBP UBS AG 6/24/15 USD EUR Brown Brothers Harriman & Co. 6/23/15 USD AUD UBS AG 6/23/15 USD AUD UBS AG 6/23/15 USD AUD AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. At May 31, 2015, the counterparty had deposited in segregated accounts securities with a value of $4,532,000 and cash of $1,000,000 in connection with amounts due to the fund for open forward currency contracts. E. At May 31, 2015, the cost of investment securities for tax purposes was $19,320,244,000. Net unrealized appreciation of investment securities for tax purposes was $4,853,181,000, consisting of unrealized gains of $5,945,127,000 on securities that had risen in value since their purchase and $1,091,946,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard FTSE Social Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (100.0%) Basic Materials (2.0%) Praxair Inc. PPG Industries Inc. Air Products & Chemicals Inc. Ecolab Inc. Sigma-Aldrich Corp. Mosaic Co. Alcoa Inc. Nucor Corp. Newmont Mining Corp. International Flavors & Fragrances Inc. Ashland Inc. FMC Corp. CONSOL Energy Inc. Airgas Inc. Avery Dennison Corp. United States Steel Corp. Westlake Chemical Corp. Consumer Goods (10.5%) Procter & Gamble Co. PepsiCo Inc. Mondelez International Inc. Class A Colgate-Palmolive Co. Ford Motor Co. NIKE Inc. Class B General Motors Co. Kraft Foods Group Inc. Kimberly-Clark Corp. Johnson Controls Inc. General Mills Inc. Delphi Automotive plc VF Corp. Mead Johnson Nutrition Co. Estee Lauder Cos. Inc. Class A * Electronic Arts Inc. ConAgra Foods Inc. Stanley Black & Decker Inc. Kellogg Co. Dr Pepper Snapple Group Inc. Hershey Co. Whirlpool Corp. Clorox Co. Genuine Parts Co. BorgWarner Inc. Bunge Ltd. Tyson Foods Inc. Class A Hanesbrands Inc. JM Smucker Co. Autoliv Inc. Harley-Davidson Inc. * Mohawk Industries Inc. Church & Dwight Co. Inc. Keurig Green Mountain Inc. Newell Rubbermaid Inc. Coca-Cola Enterprises Inc. Coach Inc. McCormick & Co. Inc. * Michael Kors Holdings Ltd. Energizer Holdings Inc. Polaris Industries Inc. Campbell Soup Co. DR Horton Inc. Mattel Inc. Harman International Industries Inc. PVH Corp. Lennar Corp. Class A Ralph Lauren Corp. Class A Hormel Foods Corp. Leggett & Platt Inc. * lululemon athletica Inc. PulteGroup Inc. * Toll Brothers Inc. * Herbalife Ltd. * Fossil Group Inc. Avon Products Inc. Consumer Services (11.4%) Walt Disney Co. Home Depot Inc. CVS Health Corp. McDonald's Corp. Starbucks Corp. Time Warner Inc. Lowe's Cos. Inc. * Priceline Group Inc. McKesson Corp. Target Corp. TJX Cos. Inc. Cardinal Health Inc. AmerisourceBergen Corp. Class A Viacom Inc. Class B Macy's Inc. * O'Reilly Automotive Inc. * AutoZone Inc. Dollar General Corp. Ross Stores Inc. * Chipotle Mexican Grill Inc. Class A L Brands Inc. Omnicom Group Inc. Nielsen NV * Dollar Tree Inc. * CarMax Inc. * Bed Bath & Beyond Inc. Kohl's Corp. Expedia Inc. Staples Inc. Signet Jewelers Ltd. Best Buy Co. Inc. Gap Inc. * Hertz Global Holdings Inc. Tractor Supply Co. Foot Locker Inc. H&R Block Inc. * Discovery Communications Inc. Interpublic Group of Cos. Inc. * IHS Inc. Class A Darden Restaurants Inc. Gannett Co. Inc. Scripps Networks Interactive Inc. Class A * Discovery Communications Inc. Class A * AutoNation Inc. Dun & Bradstreet Corp. * Urban Outfitters Inc. Financials (24.1%) Wells Fargo & Co. JPMorgan Chase & Co. Bank of America Corp. Citigroup Inc. Visa Inc. Class A MasterCard Inc. Class A Goldman Sachs Group Inc. American International Group Inc. US Bancorp American Express Co. Morgan Stanley PNC Financial Services Group Inc. Bank of New York Mellon Corp. MetLife Inc. BlackRock Inc. Capital One Financial Corp. American Tower Corporation Prudential Financial Inc. ACE Ltd. Charles Schwab Corp. Travelers Cos. Inc. State Street Corp. Marsh & McLennan Cos. Inc. CME Group Inc. Aon plc BB&T Corp. Allstate Corp. McGraw Hill Financial Inc. Public Storage Aflac Inc. Intercontinental Exchange Inc. Equity Residential Discover Financial Services Health Care REIT Inc. Ameriprise Financial Inc. Chubb Corp. Moody's Corp. SunTrust Banks Inc. Ventas Inc. AvalonBay Communities Inc. Franklin Resources Inc. Prologis Inc. T. Rowe Price Group Inc. Boston Properties Inc. Hartford Financial Services Group Inc. HCP Inc. Northern Trust Corp. Invesco Ltd. Weyerhaeuser Co. Fifth Third Bancorp Principal Financial Group Inc. Progressive Corp. Lincoln National Corp. Equinix Inc. General Growth Properties Inc. M&T Bank Corp. Regions Financial Corp. Macerich Co. KeyCorp Equifax Inc. Loews Corp. Western Union Co. XL Group plc Class A * Ally Financial Inc. * CBRE Group Inc. Class A Voya Financial Inc. Realty Income Corp. * Markel Corp. Annaly Capital Management Inc. Kimco Realty Corp. Huntington Bancshares Inc. Digital Realty Trust Inc. Comerica Inc. Unum Group CIT Group Inc. Willis Group Holdings plc Arthur J Gallagher & Co. Navient Corp. TD Ameritrade Holding Corp. * Arch Capital Group Ltd. * Alleghany Corp. American Capital Agency Corp. Plum Creek Timber Co. Inc. Cincinnati Financial Corp. Torchmark Corp. Iron Mountain Inc. Duke Realty Corp. PartnerRe Ltd. Regency Centers Corp. Zions Bancorporation * Liberty Ventures Class A Legg Mason Inc. Axis Capital Holdings Ltd. Liberty Property Trust WR Berkley Corp. People's United Financial Inc. Assurant Inc. RenaissanceRe Holdings Ltd. * SLM Corp. * Synchrony Financial Commerce Bancshares Inc. * Genworth Financial Inc. Class A Weingarten Realty Investors Rayonier Inc. * Communications Sales & Leasing Inc. Health Care (20.1%) Johnson & Johnson Pfizer Inc. Merck & Co. Inc. * Actavis plc Amgen Inc. UnitedHealth Group Inc. AbbVie Inc. Medtronic plc Bristol-Myers Squibb Co. * Biogen Inc. * Celgene Corp. Eli Lilly & Co. Abbott Laboratories * Express Scripts Holding Co. Thermo Fisher Scientific Inc. Anthem Inc. Aetna Inc. * Regeneron Pharmaceuticals Inc. Cigna Corp. Baxter International Inc. * Alexion Pharmaceuticals Inc. Humana Inc. * Vertex Pharmaceuticals Inc. * Mylan NV Becton Dickinson and Co. Stryker Corp. * HCA Holdings Inc. Perrigo Co. plc Zoetis Inc. * Boston Scientific Corp. St. Jude Medical Inc. * BioMarin Pharmaceutical Inc. Zimmer Holdings Inc. * DaVita HealthCare Partners Inc. * Intuitive Surgical Inc. * Hospira Inc. * Incyte Corp. * Edwards Lifesciences Corp. * Endo International plc CR Bard Inc. Universal Health Services Inc. Class B * Henry Schein Inc. * Laboratory Corp. of America Holdings Quest Diagnostics Inc. * Waters Corp. * Jazz Pharmaceuticals plc * Varian Medical Systems Inc. DENTSPLY International Inc. Patterson Cos. Inc. Industrials (6.3%) Union Pacific Corp. Danaher Corp. FedEx Corp. Automatic Data Processing Inc. Eaton Corp. plc CSX Corp. Illinois Tool Works Inc. Deere & Co. Norfolk Southern Corp. Cummins Inc. Waste Management Inc. Sherwin-Williams Co. PACCAR Inc. * Fiserv Inc. Ingersoll-Rand plc Rockwell Automation Inc. WW Grainger Inc. Agilent Technologies Inc. AMETEK Inc. Xerox Corp. Pentair plc Vulcan Materials Co. Fastenal Co. Sealed Air Corp. Kansas City Southern Towers Watson & Co. Class A CH Robinson Worldwide Inc. Expeditors International of Washington Inc. MeadWestvaco Corp. JB Hunt Transport Services Inc. * United Rentals Inc. Fortune Brands Home & Security Inc. Robert Half International Inc. * Flextronics International Ltd. ManpowerGroup Inc. Xylem Inc. Broadridge Financial Solutions Inc. ADT Corp. * Trimble Navigation Ltd. Avnet Inc. Allegion plc * Arrow Electronics Inc. * Keysight Technologies Inc. Ryder System Inc. Bemis Co. Inc. Jabil Circuit Inc. MDU Resources Group Inc. * Owens-Illinois Inc. Oil & Gas (2.9%) Kinder Morgan Inc. Occidental Petroleum Corp. Anadarko Petroleum Corp. Williams Cos. Inc. Devon Energy Corp. Spectra Energy Corp. Marathon Oil Corp. EQT Corp. * Southwestern Energy Co. * FMC Technologies Inc. Chesapeake Energy Corp. Range Resources Corp. Helmerich & Payne Inc. * Newfield Exploration Co. Ensco plc Class A Core Laboratories NV Noble Corp. plc QEP Resources Inc. Technology (21.6%) Apple Inc. Microsoft Corp. Intel Corp. * Google Inc. Class A Cisco Systems Inc. * Google Inc. Class C Oracle Corp. QUALCOMM Inc. Texas Instruments Inc. EMC Corp. * Salesforce.com inc * Adobe Systems Inc. * Cognizant Technology Solutions Corp. Class A Avago Technologies Ltd. Class A Broadcom Corp. Class A * Micron Technology Inc. Intuit Inc. Corning Inc. * NXP Semiconductors NV Applied Materials Inc. Western Digital Corp. * Cerner Corp. Seagate Technology plc Symantec Corp. Altera Corp. SanDisk Corp. * Red Hat Inc. Lam Research Corp. * Akamai Technologies Inc. Xilinx Inc. * Autodesk Inc. Juniper Networks Inc. * Check Point Software Technologies Ltd. NVIDIA Corp. * Citrix Systems Inc. CA Inc. Maxim Integrated Products Inc. KLA-Tencor Corp. * F5 Networks Inc. CDK Global Inc. * Workday Inc. Class A * Mobileye NV * Synopsys Inc. * VeriSign Inc. * VMware Inc. Class A * Teradata Corp. DST Systems Inc. * Yandex NV Class A * ServiceNow Inc. * Cree Inc. Telecommunications (0.2%) * T-Mobile US Inc. Frontier Communications Corp. * Sprint Corp. * Windstream Holdings Inc. Utilities (0.9%) Consolidated Edison Inc. Eversource Energy NiSource Inc. Wisconsin Energy Corp. American Water Works Co. Inc. CMS Energy Corp. ONEOK Inc. CenterPoint Energy Inc. Pepco Holdings Inc. Alliant Energy Corp. TECO Energy Inc. Questar Corp. Total Common Stocks (Cost $1,400,818) Coupon Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 1 Vanguard Market Liquidity Fund (Cost $6,059) 0.136% Total Investments (100.3%) (Cost $1,406,877) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but FTSE Social Index Fund after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2015, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At May 31, 2015, the cost of investment securities for tax purposes was $1,406,877,000. Net unrealized appreciation of investment securities for tax purposes was $419,015,000, consisting of unrealized gains of $441,259,000 on securities that had risen in value since their purchase and $22,244,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mega Cap Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (99.9%) 1 Basic Materials (2.2%) EI du Pont de Nemours & Co. Dow Chemical Co. LyondellBasell Industries NV Class A Praxair Inc. PPG Industries Inc. Ecolab Inc. Air Products & Chemicals Inc. International Paper Co. Freeport-McMoRan Inc. Mosaic Co. Nucor Corp. Newmont Mining Corp. Consumer Goods (9.3%) Procter & Gamble Co. Coca-Cola Co. PepsiCo Inc. Philip Morris International Inc. Altria Group Inc. NIKE Inc. Class B Mondelez International Inc. Class A Colgate-Palmolive Co. Ford Motor Co. Monsanto Co. Kraft Foods Group Inc. General Motors Co. Kimberly-Clark Corp. Johnson Controls Inc. General Mills Inc. Archer-Daniels-Midland Co. Lorillard Inc. Reynolds American Inc. VF Corp. * Tesla Motors Inc. Estee Lauder Cos. Inc. Class A Mead Johnson Nutrition Co. Stanley Black & Decker Inc. Kellogg Co. Hershey Co. Activision Blizzard Inc. Campbell Soup Co. Brown-Forman Corp. Class B * Michael Kors Holdings Ltd. Consumer Services (14.0%) Walt Disney Co. * Amazon.com Inc. Home Depot Inc. Comcast Corp. Class A Wal-Mart Stores Inc. CVS Health Corp. McDonald's Corp. Walgreens Boots Alliance Inc. Starbucks Corp. Lowe's Cos. Inc. * eBay Inc. Time Warner Inc. Costco Wholesale Corp. * Priceline Group Inc. McKesson Corp. Twenty-First Century Fox Inc. Class A Time Warner Cable Inc. Target Corp. * DIRECTV TJX Cos. Inc. Yum! Brands Inc. * Netflix Inc. Delta Air Lines Inc. Kroger Co. American Airlines Group Inc. Cardinal Health Inc. CBS Corp. Class B Comcast Corp. Special Class A Southwest Airlines Co. Viacom Inc. Class B Macy's Inc. Sysco Corp. * AutoZone Inc. Carnival Corp. Las Vegas Sands Corp. Omnicom Group Inc. * DISH Network Corp. Class A Whole Foods Market Inc. * Hilton Worldwide Holdings Inc. Starwood Hotels & Resorts Worldwide Inc. * Bed Bath & Beyond Inc. Kohl's Corp. Dollar General Corp. L Brands Inc. * United Continental Holdings Inc. * Sirius XM Holdings Inc. Gap Inc. Wynn Resorts Ltd. * Liberty Media Corp. * Liberty Interactive Corp. Class A Twenty-First Century Fox Inc. * Liberty Media Corp. Class A Financials (17.8%) Wells Fargo & Co. * Berkshire Hathaway Inc. Class B JPMorgan Chase & Co. Bank of America Corp. Citigroup Inc. Visa Inc. Class A MasterCard Inc. Class A 83,645 7,717 Goldman Sachs Group Inc. 34,577 7,129 American Express Co. 85,222 6,794 American International Group Inc. 114,799 6,728 US Bancorp 149,338 6,438 Simon Property Group Inc. 25,926 4,703 Morgan Stanley 122,333 4,673 PNC Financial Services Group Inc. 43,967 4,207 Bank of New York Mellon Corp. 90,731 3,934 Capital One Financial Corp. 46,092 3,851 MetLife Inc. 71,285 3,725 BlackRock Inc. 8,977 3,284 American Tower Corporation 35,081 3,255 Prudential Financial Inc. 37,909 3,207 Charles Schwab Corp. 98,534 3,119 ACE Ltd. 26,364 2,807 Travelers Cos. Inc. 26,809 2,711 Marsh & McLennan Cos. Inc. 44,945 2,617 State Street Corp. 32,683 2,547 CME Group Inc. 26,792 2,524 Public Storage 12,318 2,384 McGraw Hill Financial Inc. 22,899 2,376 Aon plc 23,456 2,374 BB&T Corp. 60,126 2,373 Allstate Corp. 34,835 2,345 Crown Castle International Corp. 27,814 2,268 Equity Residential 30,475 2,265 Intercontinental Exchange Inc. 9,387 2,223 Aflac Inc. 35,667 2,219 Discover Financial Services 37,320 2,175 Ameriprise Financial Inc. 15,205 1,894 Chubb Corp. 19,238 1,876 SunTrust Banks Inc. 43,566 1,859 Ventas Inc. 27,639 1,839 Franklin Resources Inc. 33,887 1,725 Prologis Inc. 42,837 1,696 T. Rowe Price Group Inc. 20,777 1,677 Boston Properties Inc. 12,801 1,665 HCP Inc. 38,626 1,496 Invesco Ltd. 35,959 1,432 Weyerhaeuser Co. 43,946 1,431 Vornado Realty Trust 14,151 1,414 Northern Trust Corp. 18,763 1,399 Fifth Third Bancorp 68,618 1,389 Progressive Corp. 46,905 1,282 Host Hotels & Resorts Inc. 63,608 1,267 General Growth Properties Inc. 44,549 1,262 Health Care REIT Inc. 14,565 1,023 Loews Corp. 25,013 1,004 TD Ameritrade Holding Corp. 20,533 763 * Synchrony Financial 10,392 336 * Berkshire Hathaway Inc. Class A 1 215 Health Care (15.1%) Johnson & Johnson 232,322 23,265 Pfizer Inc. 526,499 18,296 Merck & Co. Inc. 238,259 14,508 * Gilead Sciences Inc. 124,529 13,981 * Actavis plc 32,946 10,108 Amgen Inc. 63,401 9,907 UnitedHealth Group Inc. 79,626 9,572 AbbVie Inc. 136,731 9,105 Medtronic plc 118,833 9,069 Bristol-Myers Squibb Co. 138,925 8,974 * Biogen Inc. 19,622 7,790 * Celgene Corp. 66,873 7,653 Eli Lilly & Co. 83,635 6,599 Abbott Laboratories 125,733 6,111 * Express Scripts Holding Co. 60,652 5,285 Thermo Fisher Scientific Inc. 33,162 4,299 Anthem Inc. 22,318 3,746 Aetna Inc. 29,382 3,466 * Regeneron Pharmaceuticals Inc. 6,308 3,233 Cigna Corp. 21,592 3,041 Baxter International Inc. 45,432 3,026 * Alexion Pharmaceuticals Inc. 16,884 2,766 Humana Inc. 12,449 2,672 * Vertex Pharmaceuticals Inc. 20,237 2,596 Stryker Corp. 26,989 2,594 * Illumina Inc. 12,014 2,476 Becton Dickinson and Co. 17,488 2,457 * HCA Holdings Inc. 26,297 2,152 Zoetis Inc. 37,737 1,878 St. Jude Medical Inc. 23,575 1,739 Zimmer Holdings Inc. 14,222 1,623 * Intuitive Surgical Inc. 3,068 1,496 * Mylan NV 17,334 1,259 Perrigo Co. plc 5,844 1,112 Industrials (10.3%) General Electric Co. 839,186 22,885 United Technologies Corp. 72,058 8,443 3M Co. 53,040 8,438 Boeing Co. 52,981 7,445 Union Pacific Corp. 73,571 7,424 Honeywell International Inc. 62,117 6,473 United Parcel Service Inc. Class B 59,494 5,903 Accenture plc Class A 52,526 5,045 Danaher Corp. 50,162 4,330 Caterpillar Inc. 50,699 4,326 Lockheed Martin Corp. 22,426 4,221 FedEx Corp. 22,510 3,899 Emerson Electric Co. 57,312 3,456 Automatic Data Processing Inc. 39,638 3,389 General Dynamics Corp. 23,570 3,303 CSX Corp. 82,871 2,824 Eaton Corp. plc 39,015 2,793 Deere & Co. 28,445 2,665 Raytheon Co. 25,677 2,651 Northrop Grumman Corp. 16,578 2,639 Illinois Tool Works Inc. 26,997 2,533 Precision Castparts Corp. 11,837 2,505 Norfolk Southern Corp. 25,776 2,371 TE Connectivity Ltd. 33,968 2,344 Cummins Inc. 14,423 1,955 Waste Management Inc. 38,434 1,908 PACCAR Inc. 29,624 1,883 * LinkedIn Corp. Class A 9,130 1,780 Ingersoll-Rand plc 22,067 1,518 Parker-Hannifin Corp. 11,913 1,435 Tyco International plc 35,243 1,422 Rockwell Automation Inc. 11,323 1,391 Paychex Inc. 27,347 1,351 Agilent Technologies Inc. 28,130 1,159 Sherwin-Williams Co. 3,372 972 Republic Services Inc. Class A 20,709 834 Dover Corp. 6,780 511 Xerox Corp. 44,285 506 Oil & Gas (8.2%) Exxon Mobil Corp. 350,521 29,864 Chevron Corp. 157,178 16,189 Schlumberger Ltd. 106,843 9,698 ConocoPhillips 102,992 6,559 Kinder Morgan Inc. 142,514 5,913 Occidental Petroleum Corp. 64,383 5,034 EOG Resources Inc. 45,779 4,060 Phillips 66 45,421 3,594 Anadarko Petroleum Corp. 42,270 3,534 Halliburton Co. 67,315 3,056 Williams Cos. Inc. 56,148 2,869 Valero Energy Corp. 43,116 2,554 Marathon Petroleum Corp. 23,406 2,422 Baker Hughes Inc. 36,228 2,335 Devon Energy Corp. 32,541 2,122 Spectra Energy Corp. 56,178 1,976 Apache Corp. 31,476 1,884 Pioneer Natural Resources Co. 12,416 1,836 National Oilwell Varco Inc. 34,199 1,682 Marathon Oil Corp. 56,578 1,538 Hess Corp. 22,581 1,525 Noble Energy Inc. 32,412 1,419 * Continental Resources Inc. 7,758 354 Chesapeake Energy Corp. 24,952 352 Technology (17.9%) Apple Inc. 486,872 63,430 Microsoft Corp. 616,939 28,910 * Facebook Inc. Class A 177,585 14,063 International Business Machines Corp. 82,643 14,020 Intel Corp. 395,876 13,642 * Google Inc. Class A 23,981 13,077 * Google Inc. Class C 24,270 12,914 Cisco Systems Inc. 426,781 12,509 Oracle Corp. 275,308 11,973 QUALCOMM Inc. 137,858 9,606 Hewlett-Packard Co. 152,860 5,106 Texas Instruments Inc. 87,607 4,899 EMC Corp. 170,217 4,484 * Salesforce.com inc 50,055 3,641 * Cognizant Technology Solutions Corp. Class A 50,988 3,300 Avago Technologies Ltd. Class A 21,452 3,176 * Adobe Systems Inc. 39,445 3,120 * Yahoo! Inc. 71,251 3,059 Broadcom Corp. Class A 45,427 2,583 * Micron Technology Inc. 89,945 2,512 Intuit Inc. 21,984 2,290 Corning Inc. 106,141 2,220 Applied Materials Inc. 102,511 2,064 Analog Devices Inc. 26,139 1,776 * Twitter Inc. 42,555 1,560 Symantec Corp. 56,811 1,399 Motorola Solutions Inc. 16,346 964 Western Digital Corp. 9,137 890 NetApp Inc. 26,055 870 CA Inc. 25,968 791 * VMware Inc. Class A 7,104 620 SanDisk Corp. 8,842 605 Telecommunications (2.6%) Verizon Communications Inc. 347,192 17,165 AT&T Inc. 433,737 14,982 CenturyLink Inc. 47,507 1,579 * T-Mobile US Inc. 23,720 922 * Sprint Corp. 66,293 308 Utilities (2.5%) Duke Energy Corp. 59,098 4,475 NextEra Energy Inc. 37,014 3,788 Dominion Resources Inc. 48,824 3,443 Southern Co. 75,231 3,287 Exelon Corp. 72,022 2,437 American Electric Power Co. Inc. 40,858 2,300 PG&E Corp. 39,922 2,135 Sempra Energy 19,611 2,108 PPL Corp. 55,835 1,938 Public Service Enterprise Group Inc. 42,419 1,808 Edison International 27,282 1,659 Consolidated Edison Inc. 24,470 1,513 Xcel Energy Inc. 42,415 1,444 FirstEnergy Corp. 35,316 1,260 Entergy Corp. 15,022 1,149 Total Common Stocks (Cost $973,353) Temporary Cash Investments (0.0%) 1 Face Maturity Amount Coupon Date ($000) U.S. Government and Agency Obligations (0.0%) 2 Federal Home Loan Bank Discount Notes 0.067% 6/3/15 100 100 2,3 Federal Home Loan Bank Discount Notes 0.133% 7/31/15 100 100 Total Temporary Cash Investments (Cost $200) Total Investments (99.9%) (Cost $973,553) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -0.1%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of May 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,370,716 — — Temporary Cash Investments — 200 — Futures Contracts—Liabilities 1 (13) — — Total 1,370,703 200 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be Vanguard Mega Cap Index Fund priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At May 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2015 16 1,685 7 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At May 31, 2015, the cost of investment securities for tax purposes was $973,553,000. Net unrealized appreciation of investment securities for tax purposes was $397,363,000, consisting of unrealized gains of $406,321,000 on securities that had risen in value since their purchase and $8,958,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mega Cap Growth Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (99.9%) 1 Basic Materials (1.7%) Praxair Inc. 77,342 9,502 PPG Industries Inc. 36,442 8,341 Ecolab Inc. 72,381 8,299 Nucor Corp. 85,523 4,045 Air Products & Chemicals Inc. 25,903 3,802 Consumer Goods (8.6%) Coca-Cola Co. 1,053,234 43,140 Philip Morris International Inc. 414,581 34,439 NIKE Inc. Class B 184,042 18,712 Colgate-Palmolive Co. 242,940 16,226 Monsanto Co. 129,616 15,163 Lorillard Inc. 96,462 6,992 VF Corp. 92,603 6,522 * Tesla Motors Inc. 23,513 5,897 Estee Lauder Cos. Inc. Class A 61,714 5,396 Mead Johnson Nutrition Co. 54,184 5,272 Stanley Black & Decker Inc. 42,188 4,322 Hershey Co. 38,696 3,593 Brown-Forman Corp. Class B 27,264 2,570 * Michael Kors Holdings Ltd. 51,107 2,376 Consumer Services (22.4%) Walt Disney Co. 409,958 45,247 * Amazon.com Inc. 99,573 42,740 Home Depot Inc. 353,245 39,359 Comcast Corp. Class A 640,310 37,433 McDonald's Corp. 257,493 24,701 Starbucks Corp. 381,633 19,830 Lowe's Cos. Inc. 260,849 18,254 * eBay Inc. 291,731 17,901 Time Warner Inc. 211,509 17,868 Costco Wholesale Corp. 118,003 16,826 * Priceline Group Inc. 13,911 16,304 Time Warner Cable Inc. 75,246 13,611 Twenty-First Century Fox Inc. Class A 381,907 12,832 * DIRECTV 134,679 12,261 TJX Cos. Inc. 176,331 11,352 Yum! Brands Inc. 116,024 10,455 * Netflix Inc. 15,394 9,607 American Airlines Group Inc. 186,568 7,905 CBS Corp. Class B 118,801 7,332 Southwest Airlines Co. 181,449 6,723 Viacom Inc. Class B 97,615 6,528 * AutoZone Inc. 8,552 5,761 Las Vegas Sands Corp. 107,455 5,462 * DISH Network Corp. Class A 56,890 4,027 Whole Foods Market Inc. 96,365 3,974 * Hilton Worldwide Holdings Inc. 132,433 3,835 Starwood Hotels & Resorts Worldwide Inc. 46,040 3,810 * Bed Bath & Beyond Inc. 47,286 3,372 Twenty-First Century Fox Inc. 91,820 3,070 Dollar General Corp. 40,663 2,952 L Brands Inc. 33,332 2,884 Comcast Corp. Special Class A 47,634 2,763 * Sirius XM Holdings Inc. 672,851 2,597 Gap Inc. 62,475 2,395 Wynn Resorts Ltd. 21,700 2,185 * Liberty Interactive Corp. Class A 57,081 1,597 Viacom Inc. Class A 216 15 CBS Corp. Class A 141 10 Financials (12.1%) Visa Inc. Class A 526,394 36,153 MasterCard Inc. Class A 267,940 24,720 American Express Co. 273,168 21,777 Simon Property Group Inc. 83,330 15,116 BlackRock Inc. 28,767 10,522 American Tower Corporation 112,609 10,449 Charles Schwab Corp. 316,540 10,018 Marsh & McLennan Cos. Inc. 144,352 8,406 Public Storage 39,336 7,613 McGraw Hill Financial Inc. 73,315 7,606 Aon plc 75,136 7,605 Crown Castle International Corp. 89,433 7,293 Equity Residential 97,496 7,246 Intercontinental Exchange Inc. 29,997 7,103 Ventas Inc. 88,633 5,896 Franklin Resources Inc. 108,241 5,511 Prologis Inc. 137,211 5,432 T. Rowe Price Group Inc. 66,409 5,358 Boston Properties Inc. 41,064 5,340 HCP Inc. 123,442 4,780 Invesco Ltd. 115,037 4,582 Weyerhaeuser Co. 140,667 4,580 Vornado Realty Trust 45,322 4,527 Host Hotels & Resorts Inc. 202,934 4,042 General Growth Properties Inc. 142,171 4,028 Health Care REIT Inc. 46,478 3,266 TD Ameritrade Holding Corp. 65,590 2,437 Health Care (14.1%) * Gilead Sciences Inc. 399,171 44,815 * Actavis plc 105,576 32,392 Amgen Inc. 203,460 31,792 AbbVie Inc. 438,159 29,177 * Biogen Inc. 62,853 24,952 * Celgene Corp. 214,463 24,543 * Express Scripts Holding Co. 194,855 16,980 Thermo Fisher Scientific Inc. 106,258 13,774 * Regeneron Pharmaceuticals Inc. 20,216 10,362 * Alexion Pharmaceuticals Inc. 54,227 8,884 * Vertex Pharmaceuticals Inc. 64,929 8,330 Stryker Corp. 86,235 8,290 * Illumina Inc. 38,581 7,951 Zoetis Inc. 120,833 6,014 * Intuitive Surgical Inc. 9,802 4,781 * Mylan NV 55,794 4,052 Perrigo Co. plc 18,856 3,588 Industrials (9.8%) 3M Co. 170,061 27,053 Boeing Co. 169,839 23,866 Union Pacific Corp. 236,249 23,840 United Parcel Service Inc. Class B 190,741 18,925 Accenture plc Class A 168,413 16,174 Danaher Corp. 160,850 13,885 United Technologies Corp. 115,446 13,527 Automatic Data Processing Inc. 127,292 10,885 Precision Castparts Corp. 37,979 8,038 Cummins Inc. 46,330 6,280 FedEx Corp. 36,080 6,250 PACCAR Inc. 95,019 6,039 * LinkedIn Corp. Class A 29,295 5,710 Rockwell Automation Inc. 36,368 4,469 Paychex Inc. 87,606 4,329 Agilent Technologies Inc. 90,094 3,711 Sherwin-Williams Co. 10,805 3,114 Oil & Gas (5.0%) Schlumberger Ltd. 342,512 31,090 Kinder Morgan Inc. 456,542 18,942 EOG Resources Inc. 146,924 13,031 Anadarko Petroleum Corp. 135,726 11,348 Williams Cos. Inc. 180,342 9,215 Pioneer Natural Resources Co. 39,979 5,910 Halliburton Co. 108,082 4,907 Noble Energy Inc. 103,646 4,538 * Continental Resources Inc. 25,012 1,139 Technology (26.2%) Apple Inc. 1,561,032 203,371 * Facebook Inc. Class A 569,451 45,095 * Google Inc. Class A 76,901 41,936 * Google Inc. Class C 77,820 41,409 Oracle Corp. 882,724 38,390 QUALCOMM Inc. 442,194 30,812 Texas Instruments Inc. 280,492 15,685 EMC Corp. 545,544 14,370 * Salesforce.com inc 160,538 11,679 * Cognizant Technology Solutions Corp. Class A 163,093 10,555 Avago Technologies Ltd. Class A 68,665 10,167 * Adobe Systems Inc. 126,752 10,025 * Yahoo! Inc. 228,363 9,805 * Micron Technology Inc. 288,552 8,059 Intuit Inc. 70,471 7,339 Applied Materials Inc. 329,072 6,624 Analog Devices Inc. 83,465 5,672 * Twitter Inc. 135,999 4,987 * VMware Inc. Class A 22,786 1,990 SanDisk Corp. 28,689 1,962 NetApp Inc. 41,546 1,388 Total Common Stocks (Cost $1,450,704) Coupon Temporary Cash Investments (0.1%) 1 Money Market Fund (0.1%) 2 Vanguard Market Liquidity Fund 0.136% 1,084,106 1,084 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 3,4 Freddie Mac Discount Notes 0.118% 7/31/15 200 200 Total Temporary Cash Investments (Cost $1,284) Total Investments (100.0%) (Cost $1,451,988) Other Assets and Liabilities-Net (0.0%) 44 Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Mega Cap Growth Index Fund The following table summarizes the market value of the fund's investments as of May 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,990,005 — — Temporary Cash Investments 1,084 200 — Futures Contracts—Liabilities 1 (10) — — Total 1,991,079 200 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At May 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2015 13 1,369 21 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At May 31, 2015, the cost of investment securities for tax purposes was $1,451,988,000. Net unrealized appreciation of investment securities for tax purposes was $539,301,000, consisting of unrealized gains of $549,986,000 on securities that had risen in value since their purchase and $10,685,000 in unrealized losses on securities that had fallen in value since their purchase. Mega Cap Growth Index Fund Vanguard Mega Cap Value Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (99.9%) 1 Basic Materials (2.7%) EI du Pont de Nemours & Co. Dow Chemical Co. LyondellBasell Industries NV Class A International Paper Co. Freeport-McMoRan Inc. Mosaic Co. Air Products & Chemicals Inc. Newmont Mining Corp. Consumer Goods (9.8%) Procter & Gamble Co. PepsiCo Inc. Altria Group Inc. Mondelez International Inc. Class A Ford Motor Co. Kraft Foods Group Inc. General Motors Co. Kimberly-Clark Corp. Johnson Controls Inc. General Mills Inc. Archer-Daniels-Midland Co. Reynolds American Inc. Kellogg Co. Activision Blizzard Inc. Campbell Soup Co. Consumer Services (7.1%) Wal-Mart Stores Inc. CVS Health Corp. Walgreens Boots Alliance Inc. McKesson Corp. Target Corp. Delta Air Lines Inc. Kroger Co. Cardinal Health Inc. Macy's Inc. Sysco Corp. Carnival Corp. Omnicom Group Inc. Kohl's Corp. * United Continental Holdings Inc. * Liberty Media Corp. * Liberty Media Corp. Class A Financials (22.5%) Wells Fargo & Co. * Berkshire Hathaway Inc. Class B JPMorgan Chase & Co. Bank of America Corp. Citigroup Inc. Goldman Sachs Group Inc. American International Group Inc. US Bancorp Morgan Stanley PNC Financial Services Group Inc. Bank of New York Mellon Corp. Capital One Financial Corp. MetLife Inc. Prudential Financial Inc. ACE Ltd. Travelers Cos. Inc. State Street Corp. CME Group Inc. BB&T Corp. Allstate Corp. Aflac Inc. Discover Financial Services Ameriprise Financial Inc. Chubb Corp. SunTrust Banks Inc. Fifth Third Bancorp Northern Trust Corp. Progressive Corp. Loews Corp. * Synchrony Financial * Berkshire Hathaway Inc. Class A 1 Health Care (16.0%) Johnson & Johnson Pfizer Inc. Merck & Co. Inc. UnitedHealth Group Inc. Medtronic plc Bristol-Myers Squibb Co. Eli Lilly & Co. Abbott Laboratories Anthem Inc. Aetna Inc. Cigna Corp. Baxter International Inc. Humana Inc. Becton Dickinson and Co. * HCA Holdings Inc. St. Jude Medical Inc. Zimmer Holdings Inc. Industrials (10.6%) General Electric Co. Honeywell International Inc. Caterpillar Inc. United Technologies Corp. Lockheed Martin Corp. Emerson Electric Co. General Dynamics Corp. CSX Corp. Eaton Corp. plc Deere & Co. Raytheon Co. Northrop Grumman Corp. Illinois Tool Works Inc. Norfolk Southern Corp. TE Connectivity Ltd. FedEx Corp. Waste Management Inc. Ingersoll-Rand plc Parker-Hannifin Corp. Tyco International plc Republic Services Inc. Class A Dover Corp. Xerox Corp. Oil & Gas (10.8%) Exxon Mobil Corp. Chevron Corp. ConocoPhillips Occidental Petroleum Corp. Phillips 66 Valero Energy Corp. Marathon Petroleum Corp. Baker Hughes Inc. Devon Energy Corp. Spectra Energy Corp. Apache Corp. National Oilwell Varco Inc. Marathon Oil Corp. Halliburton Co. Hess Corp. Chesapeake Energy Corp. Technology (11.1%) Microsoft Corp. International Business Machines Corp. Intel Corp. Cisco Systems Inc. Hewlett-Packard Co. Broadcom Corp. Class A Corning Inc. Symantec Corp. Motorola Solutions Inc. Western Digital Corp. CA Inc. NetApp Inc. Telecommunications (4.7%) Verizon Communications Inc. AT&T Inc. CenturyLink Inc. * T-Mobile US Inc. * Sprint Corp. Utilities (4.6%) Duke Energy Corp. NextEra Energy Inc. Dominion Resources Inc. Southern Co. Exelon Corp. American Electric Power Co. Inc. PG&E Corp. Sempra Energy PPL Corp. Public Service Enterprise Group Inc. Edison International Consolidated Edison Inc. Xcel Energy Inc. FirstEnergy Corp. Entergy Corp. Total Common Stocks (Cost $982,960) Temporary Cash Investments (0.0%) 1 Face Maturity Amount Coupon Date ($000) U.S. Government and Agency Obligations (0.0%) 2,3 Federal Home Loan Bank Discount Notes 0.083% 7/22/15 Total Temporary Cash Investments (Cost $100) Total Investments (99.9%) (Cost $983,060) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -0.1%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Mega Cap Value Index Fund Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of May 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,201,399 — — Temporary Cash Investments — 100 — Futures Contracts—Liabilities 1 (9) — — Total 1,201,390 100 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At May 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2015 12 1,264 25 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Mega Cap Value Index Fund D. At May 31, 2015, the cost of investment securities for tax purposes was $983,060,000. Net unrealized appreciation of investment securities for tax purposes was $218,439,000, consisting of unrealized gains of $234,262,000 on securities that had risen in value since their purchase and $15,823,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Duration Treasury Index Fund Schedule of Investments As of May 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (100.0%) U.S. Government Securities (100.0%) United States Treasury Strip Coupon 0.000% 8/15/35 United States Treasury Strip Coupon 0.000% 11/15/35 United States Treasury Strip Coupon 0.000% 2/15/36 United States Treasury Strip Coupon 0.000% 5/15/36 United States Treasury Strip Coupon 0.000% 8/15/36 United States Treasury Strip Coupon 0.000% 11/15/36 United States Treasury Strip Coupon 0.000% 2/15/37 United States Treasury Strip Coupon 0.000% 5/15/37 United States Treasury Strip Coupon 0.000% 8/15/37 United States Treasury Strip Coupon 0.000% 11/15/37 United States Treasury Strip Coupon 0.000% 2/15/38 United States Treasury Strip Coupon 0.000% 5/15/38 United States Treasury Strip Coupon 0.000% 8/15/38 United States Treasury Strip Coupon 0.000% 11/15/38 United States Treasury Strip Coupon 0.000% 2/15/39 United States Treasury Strip Coupon 0.000% 5/15/39 United States Treasury Strip Coupon 0.000% 8/15/39 United States Treasury Strip Coupon 0.000% 11/15/39 United States Treasury Strip Coupon 0.000% 2/15/40 United States Treasury Strip Coupon 0.000% 5/15/40 United States Treasury Strip Coupon 0.000% 8/15/40 United States Treasury Strip Coupon 0.000% 11/15/40 United States Treasury Strip Coupon 0.000% 2/15/41 United States Treasury Strip Coupon 0.000% 5/15/41 United States Treasury Strip Coupon 0.000% 8/15/41 United States Treasury Strip Coupon 0.000% 11/15/41 United States Treasury Strip Coupon 0.000% 2/15/42 United States Treasury Strip Coupon 0.000% 5/15/42 United States Treasury Strip Coupon 0.000% 8/15/42 United States Treasury Strip Coupon 0.000% 11/15/42 United States Treasury Strip Coupon 0.000% 2/15/43 United States Treasury Strip Coupon 0.000% 5/15/43 United States Treasury Strip Coupon 0.000% 8/15/43 United States Treasury Strip Coupon 0.000% 11/15/43 United States Treasury Strip Coupon 0.000% 2/15/44 United States Treasury Strip Coupon 0.000% 5/15/44 United States Treasury Strip Coupon 0.000% 8/15/44 United States Treasury Strip Coupon 0.000% 11/15/44 50 20 United States Treasury Strip Coupon 0.000% 2/15/45 50 20 United States Treasury Strip Coupon 0.000% 5/15/45 50 20 United States Treasury Strip Principal 0.000% 2/15/36 United States Treasury Strip Principal 0.000% 2/15/37 United States Treasury Strip Principal 0.000% 5/15/37 United States Treasury Strip Principal 0.000% 2/15/38 United States Treasury Strip Principal 0.000% 5/15/38 United States Treasury Strip Principal 0.000% 2/15/39 United States Treasury Strip Principal 0.000% 5/15/39 United States Treasury Strip Principal 0.000% 8/15/39 United States Treasury Strip Principal 0.000% 11/15/39 United States Treasury Strip Principal 0.000% 2/15/40 27,300 13,042 United States Treasury Strip Principal 0.000% 5/15/40 29,260 13,855 United States Treasury Strip Principal 0.000% 8/15/40 37,080 17,407 United States Treasury Strip Principal 0.000% 11/15/40 17,285 8,051 United States Treasury Strip Principal 0.000% 2/15/41 12,760 5,918 United States Treasury Strip Principal 0.000% 5/15/41 27,500 12,689 United States Treasury Strip Principal 0.000% 8/15/41 23,480 10,759 United States Treasury Strip Principal 0.000% 11/15/41 36,710 16,663 United States Treasury Strip Principal 0.000% 2/15/42 34,505 15,481 United States Treasury Strip Principal 0.000% 5/15/42 36,485 16,182 United States Treasury Strip Principal 0.000% 8/15/42 41,360 18,131 United States Treasury Strip Principal 0.000% 11/15/42 49,115 21,323 United States Treasury Strip Principal 0.000% 2/15/43 53,000 22,885 United States Treasury Strip Principal 0.000% 5/15/43 60,065 25,748 United States Treasury Strip Principal 0.000% 8/15/43 43,100 18,425 United States Treasury Strip Principal 0.000% 11/15/43 49,500 21,030 United States Treasury Strip Principal 0.000% 2/15/44 38,445 16,168 United States Treasury Strip Principal 0.000% 5/15/44 48,445 20,161 United States Treasury Strip Principal 0.000% 8/15/44 41,870 17,363 United States Treasury Strip Principal 0.000% 11/15/44 34,450 14,192 United States Treasury Strip Principal 0.000% 2/15/45 16,250 6,669 United States Treasury Strip Principal 0.000% 5/15/45 7,050 2,876 Total U.S. Government and Agency Obligations (Cost $1,021,714) Shares Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $470) 0.136% 469,749 Total Investments (100.1%) (Cost $1,022,184) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of May 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations   Temporary Cash Investments   Total  C. At May 31, 2015, the cost of investment securities for tax purposes was $1,022,184,000. Net unrealized appreciation of investment securities for tax purposes was $106,102,000, consisting of unrealized gains of $114,049,000 on securities that had risen in value since their purchase and $7,947,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Consumer Discretionary Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (100.0%) Auto Components (4.3%) Johnson Controls Inc. 444,018 23,098 Delphi Automotive plc 196,048 17,052 BorgWarner Inc. 152,932 9,199 Autoliv Inc. 59,855 7,551 Lear Corp. 52,111 6,046 Goodyear Tire & Rubber Co. 182,227 5,803 Gentex Corp. 197,864 3,399 * Visteon Corp. 30,109 3,298 * Tenneco Inc. 41,546 2,440 Dana Holding Corp. 111,282 2,423 Cooper Tire & Rubber Co. 37,659 1,382 * Gentherm Inc. 23,244 1,192 * American Axle & Manufacturing Holdings Inc. 45,646 1,146 * Dorman Products Inc. 21,677 1,011 Drew Industries Inc. 15,445 948 * Cooper-Standard Holding Inc. 11,419 715 Standard Motor Products Inc. 14,367 505 Remy International Inc. 19,177 424 * Tower International Inc. 13,671 376 * Modine Manufacturing Co. 32,965 369 * Federal-Mogul Holdings Corp. 22,844 284 Superior Industries International Inc. 14,539 280 * Motorcar Parts of America Inc. 9,102 262 * Fox Factory Holding Corp. 12,207 199 * Stoneridge Inc. 16,688 199 Metaldyne Performance Group Inc. 6,797 129 Automobiles (4.8%) Ford Motor Co. 2,493,517 37,827 General Motors Co. 979,226 35,223 *,^ Tesla Motors Inc. 63,723 15,982 Harley-Davidson Inc. 142,828 7,640 Thor Industries Inc. 32,775 2,002 Winnebago Industries Inc. 18,013 391 Distributors (0.9%) Genuine Parts Co. 103,160 9,333 * LKQ Corp. 205,533 5,872 Pool Corp. 29,461 1,953 Core-Mark Holding Co. Inc. 15,530 834 Diversified Consumer Services (1.4%) H&R Block Inc. 186,320 5,912 Service Corp. International 137,015 3,982 Graham Holdings Co. Class B 3,101 3,321 * Houghton Mifflin Harcourt Co. 96,172 2,537 * ServiceMaster Global Holdings Inc. 68,463 2,300 Sotheby's 40,046 1,795 * Bright Horizons Family Solutions Inc. 25,153 1,400 DeVry Education Group Inc. 41,022 1,305 * Grand Canyon Education Inc. 29,773 1,272 * Apollo Education Group Inc. 65,153 1,080 * LifeLock Inc. 54,071 823 * Regis Corp. 29,779 481 * Steiner Leisure Ltd. 8,314 408 Capella Education Co. 7,515 400 * 2U Inc. 12,006 333 * Strayer Education Inc. 7,212 330 * Ascent Capital Group Inc. Class A 8,036 324 * K12 Inc. 22,583 309 * American Public Education Inc. 11,524 279 Carriage Services Inc. Class A 10,893 271 * Chegg Inc. 28,323 216 * Career Education Corp. 40,247 152 *,^ Weight Watchers International Inc. 18,366 101 * Bridgepoint Education Inc. 10,210 95 Hotels, Restaurants & Leisure (15.2%) McDonald's Corp. 649,225 62,280 Starbucks Corp. 1,013,011 52,636 Yum! Brands Inc. 292,532 26,360 Las Vegas Sands Corp. 269,699 13,709 Carnival Corp. 280,286 12,986 * Chipotle Mexican Grill Inc. Class A 20,949 12,895 Marriott International Inc. Class A 149,409 11,652 * Hilton Worldwide Holdings Inc. 333,463 9,657 Starwood Hotels & Resorts Worldwide Inc. 115,943 9,595 Royal Caribbean Cruises Ltd. 118,733 9,021 Wyndham Worldwide Corp. 81,393 6,911 Wynn Resorts Ltd. 54,977 5,536 * MGM Resorts International 266,255 5,338 * Norwegian Cruise Line Holdings Ltd. 93,536 5,103 Darden Restaurants Inc. 75,402 4,942 Aramark 137,301 4,304 Domino's Pizza Inc. 37,604 4,086 Dunkin' Brands Group Inc. 65,884 3,516 * Panera Bread Co. Class A 17,106 3,113 Vail Resorts Inc. 24,643 2,557 Six Flags Entertainment Corp. 50,336 2,459 Brinker International Inc. 42,585 2,350 Jack in the Box Inc. 25,695 2,231 Wendy's Co. 186,285 2,094 * Buffalo Wild Wings Inc. 12,751 1,947 Bloomin' Brands Inc. 84,230 1,892 Cracker Barrel Old Country Store Inc. 13,025 1,838 Cheesecake Factory Inc. 31,614 1,630 Marriott Vacations Worldwide Corp. 18,379 1,623 * Life Time Fitness Inc. 22,439 1,613 * La Quinta Holdings Inc. 61,756 1,535 Texas Roadhouse Inc. Class A 42,430 1,486 * Pinnacle Entertainment Inc. 38,656 1,429 Choice Hotels International Inc. 25,225 1,427 Papa John's International Inc. 20,649 1,419 * Hyatt Hotels Corp. Class A 24,271 1,395 DineEquity Inc. 11,705 1,142 Churchill Downs Inc. 8,784 1,095 SeaWorld Entertainment Inc. 49,410 1,067 Sonic Corp. 33,698 1,016 * Diamond Resorts International Inc. 32,408 1,008 * Fiesta Restaurant Group Inc. 18,154 845 Extended Stay America Inc. 42,014 824 * Popeyes Louisiana Kitchen Inc. 14,736 820 * Red Robin Gourmet Burgers Inc. 9,583 799 * Penn National Gaming Inc. 47,810 795 * Boyd Gaming Corp. 55,416 793 * Belmond Ltd. Class A 64,459 786 * Krispy Kreme Doughnuts Inc. 43,247 752 Interval Leisure Group Inc. 27,700 721 ClubCorp Holdings Inc. 30,414 691 International Speedway Corp. Class A 18,516 689 Bob Evans Farms Inc. 14,350 659 * BJ's Restaurants Inc. 13,277 608 * Denny's Corp. 57,906 604 * Scientific Games Corp. Class A 34,546 526 * Dave & Buster's Entertainment Inc. 13,149 416 * Biglari Holdings Inc. 1,093 386 * Zoe's Kitchen Inc. 11,469 363 * Caesars Entertainment Corp. 38,234 358 Ruth's Hospitality Group Inc. 23,108 340 * Del Frisco's Restaurant Group Inc. 15,196 283 * Chuy's Holdings Inc. 10,403 270 * Habit Restaurants Inc. Class A 7,547 265 * Ruby Tuesday Inc. 40,680 254 * Caesars Acquisition Co. Class A 31,341 230 Marcus Corp. 11,267 221 * El Pollo Loco Holdings Inc. 10,064 209 Speedway Motorsports Inc. 8,382 184 *,^ Noodles & Co. Class A 12,132 176 * Intrawest Resorts Holdings Inc. 11,955 150 * Potbelly Corp. 9,665 136 Household Durables (4.3%) Whirlpool Corp. 52,847 9,737 * Mohawk Industries Inc. 41,875 7,816 Newell Rubbermaid Inc. 183,113 7,238 * Jarden Corp. 123,668 6,562 DR Horton Inc. 222,186 5,803 Harman International Industries Inc. 46,528 5,608 Lennar Corp. Class A 117,862 5,496 Leggett & Platt Inc. 93,582 4,425 PulteGroup Inc. 223,783 4,292 * Toll Brothers Inc. 112,522 4,070 Garmin Ltd. 78,077 3,551 * NVR Inc. 2,592 3,527 * Tempur Sealy International Inc. 41,192 2,455 Tupperware Brands Corp. 33,618 2,210 * Helen of Troy Ltd. 18,194 1,592 * GoPro Inc. Class A 28,251 1,567 * TRI Pointe Homes Inc. 103,615 1,494 Ryland Group Inc. 31,472 1,324 * Meritage Homes Corp. 24,939 1,094 La-Z-Boy Inc. 34,589 918 * Standard Pacific Corp. 105,031 865 KB Home 55,384 819 MDC Holdings Inc. 26,045 728 * iRobot Corp. 19,024 608 Libbey Inc. 15,023 593 * Universal Electronics Inc. 10,687 554 * Taylor Morrison Home Corp. Class A 23,103 444 Ethan Allen Interiors Inc. 17,367 436 * M/I Homes Inc. 16,862 392 * Cavco Industries Inc. 5,308 385 * Beazer Homes USA Inc. 17,958 329 * Installed Building Products Inc. 12,661 271 * Hovnanian Enterprises Inc. Class A 79,036 256 * William Lyon Homes Class A 11,015 249 * WCI Communities Inc. 10,542 245 * Century Communities Inc. 10,683 221 * LGI Homes Inc. 10,478 197 NACCO Industries Inc. Class A 3,026 173 Internet & Catalog Retail (10.4%) * Amazon.com Inc. 266,668 114,462 * Priceline Group Inc. 35,086 41,122 * Netflix Inc. 38,799 24,213 * Liberty Interactive Corp. Class A 300,905 8,416 Expedia Inc. 69,471 7,452 * TripAdvisor Inc. 79,281 6,046 * Liberty Ventures Class A 90,805 3,768 * Groupon Inc. Class A 318,248 2,030 HSN Inc. 23,123 1,552 * Liberty TripAdvisor Holdings Inc. Class A 48,474 1,356 * Shutterfly Inc. 25,454 1,184 Travelport Worldwide Ltd. 65,619 1,003 * Orbitz Worldwide Inc. 60,790 685 * zulily Inc. Class A 39,076 517 Nutrisystem Inc. 18,893 430 * Wayfair Inc. 13,551 405 * Lands' End Inc. 11,724 345 * FTD Cos. Inc. 12,350 340 * Overstock.com Inc. 10,561 229 * Blue Nile Inc. 7,547 208 * 1-800-Flowers.com Inc. Class A 16,288 155 Leisure Products (1.2%) Polaris Industries Inc. 42,549 6,087 Mattel Inc. 229,509 5,924 Hasbro Inc. 75,515 5,447 Brunswick Corp. 62,896 3,210 * Vista Outdoor Inc. 43,471 2,003 Sturm Ruger & Co. Inc. 12,600 677 * Smith & Wesson Holding Corp. 35,894 528 Callaway Golf Co. 51,668 488 Arctic Cat Inc. 8,954 296 Media (27.2%) Walt Disney Co. 1,090,736 120,385 Comcast Corp. Class A 1,410,093 82,434 Time Warner Inc. 561,026 47,395 Time Warner Cable Inc. 189,732 34,321 Twenty-First Century Fox Inc. Class A 1,011,611 33,990 * DIRECTV 322,643 29,373 * Liberty Global plc 422,708 22,721 CBS Corp. Class B 310,320 19,153 Comcast Corp. Special Class A 300,140 17,408 Viacom Inc. Class B 239,857 16,042 Omnicom Group Inc. 166,676 12,422 * DISH Network Corp. Class A 150,901 10,682 * Charter Communications Inc. Class A 56,823 10,172 * Liberty Global plc Class A 169,781 9,768 * Sirius XM Holdings Inc. 1,696,867 6,550 Twenty-First Century Fox Inc. 181,998 6,086 * Discovery Communications Inc. 191,979 6,037 Interpublic Group of Cos. Inc. 278,524 5,687 * Liberty Media Corp. 139,569 5,298 Gannett Co. Inc. 146,198 5,232 * News Corp. Class A 282,657 4,282 Scripps Networks Interactive Inc. Class A 52,711 3,532 * Discovery Communications Inc. Class A 100,512 3,411 Cablevision Systems Corp. Class A 134,059 3,286 * Madison Square Garden Co. Class A 38,360 3,277 * AMC Networks Inc. Class A 41,159 3,235 * Live Nation Entertainment Inc. 102,119 2,921 Cinemark Holdings Inc. 70,262 2,848 Tribune Media Co. Class A 49,764 2,638 * Starz 58,938 2,473 * Liberty Media Corp. Class A 63,633 2,438 * Liberty Broadband Corp. 45,136 2,414 Lions Gate Entertainment Corp. 68,944 2,281 John Wiley & Sons Inc. Class A 32,194 1,868 Time Inc. 74,445 1,676 * DreamWorks Animation SKG Inc. Class A 49,986 1,347 Sinclair Broadcast Group Inc. Class A 44,772 1,345 Meredith Corp. 25,269 1,334 New York Times Co. Class A 89,537 1,245 Regal Entertainment Group Class A 59,040 1,237 Nexstar Broadcasting Group Inc. Class A 20,806 1,184 Morningstar Inc. 13,479 1,042 * Media General Inc. 57,208 947 * Liberty Broadband Corp. Class A 15,697 846 * News Corp. Class B 55,738 833 EW Scripps Co. Class A 34,977 820 Scholastic Corp. 15,710 698 National CineMedia Inc. 42,020 669 * Gray Television Inc. 41,368 660 * Loral Space & Communications Inc. 9,502 635 New Media Investment Group Inc. 28,567 629 * Rentrak Corp. 6,549 445 * Carmike Cinemas Inc. 15,546 433 AMC Entertainment Holdings Inc. 14,258 412 * Global Eagle Entertainment Inc. 25,553 347 World Wrestling Entertainment Inc. Class A 22,714 325 Clear Channel Outdoor Holdings Inc. Class A 25,572 287 Entravision Communications Corp. Class A 40,399 273 * Cumulus Media Inc. Class A 95,822 226 Tribune Publishing Co. 13,749 205 Harte-Hanks Inc. 30,313 190 * Entercom Communications Corp. Class A 16,121 183 * SFX Entertainment Inc. 32,172 157 Multiline Retail (5.0%) Target Corp. 410,906 32,593 Macy's Inc. 230,038 15,401 Dollar General Corp. 204,913 14,875 * Dollar Tree Inc. 138,902 10,416 Kohl's Corp. 136,395 8,932 Nordstrom Inc. 96,258 6,992 Family Dollar Stores Inc. 65,662 5,090 * Burlington Stores Inc. 51,009 2,692 Dillard's Inc. Class A 16,378 1,900 * JC Penney Co. Inc. 195,623 1,680 Big Lots Inc. 36,095 1,585 *,^ Sears Holdings Corp. 17,900 769 Fred's Inc. Class A 23,855 418 * Tuesday Morning Corp. 30,443 390 Specialty Retail (18.9%) Home Depot Inc. 890,197 99,186 Lowe's Cos. Inc. 657,180 45,989 TJX Cos. Inc. 461,125 29,687 * O'Reilly Automotive Inc. 68,765 15,096 L Brands Inc. 168,005 14,536 * AutoZone Inc. 21,547 14,514 Ross Stores Inc. 139,777 13,512 * CarMax Inc. 141,850 10,077 * Bed Bath & Beyond Inc. 125,660 8,962 Tiffany & Co. 87,559 8,207 Tractor Supply Co. 91,983 8,015 Advance Auto Parts Inc. 49,266 7,549 Best Buy Co. Inc. 213,307 7,402 Staples Inc. 433,151 7,132 Signet Jewelers Ltd. 51,654 6,680 Gap Inc. 170,739 6,544 * Ulta Salon Cosmetics & Fragrance Inc. 41,466 6,329 Foot Locker Inc. 95,990 6,067 Williams-Sonoma Inc. 58,734 4,617 Dick's Sporting Goods Inc. 63,972 3,437 * Sally Beauty Holdings Inc. 106,994 3,339 GameStop Corp. Class A 73,273 3,181 * AutoNation Inc. 49,775 3,106 * Office Depot Inc. 331,579 3,074 GNC Holdings Inc. Class A 59,330 2,643 * Urban Outfitters Inc. 71,133 2,446 * Restoration Hardware Holdings Inc. 25,454 2,315 CST Brands Inc. 52,764 2,098 American Eagle Outfitters Inc. 124,855 2,044 DSW Inc. Class A 54,468 1,887 * Cabela's Inc. 36,103 1,841 * Murphy USA Inc. 31,206 1,817 Lithia Motors Inc. Class A 16,221 1,727 Chico's FAS Inc. 99,095 1,646 Men's Wearhouse Inc. 27,959 1,622 Penske Automotive Group Inc. 30,628 1,581 Aaron's Inc. 44,695 1,566 * Ascena Retail Group Inc. 98,921 1,462 Group 1 Automotive Inc. 16,449 1,354 * Asbury Automotive Group Inc. 15,789 1,344 * ANN Inc. 27,761 1,298 Monro Muffler Brake Inc. 21,432 1,265 * Five Below Inc. 36,767 1,222 * Michaels Cos. Inc. 41,740 1,142 * Select Comfort Corp. 35,917 1,119 * Genesco Inc. 16,592 1,098 Rent-A-Center Inc. 35,505 1,074 Outerwall Inc. 12,874 987 Abercrombie & Fitch Co. 47,977 982 Children's Place Inc. 14,778 966 * Express Inc. 51,164 903 * Caleres Inc. 27,907 863 Buckle Inc. 19,509 831 * Vitamin Shoppe Inc. 20,755 824 Finish Line Inc. Class A 31,448 823 * Hibbett Sports Inc. 16,939 789 Guess? Inc. 42,883 752 Pier 1 Imports Inc. 58,936 749 * Barnes & Noble Inc. 30,541 718 Cato Corp. Class A 18,143 677 * Mattress Firm Holding Corp. 10,586 625 Sonic Automotive Inc. Class A 22,474 523 * Conn's Inc. 12,224 452 * Francesca's Holdings Corp. 28,490 446 * Zumiez Inc. 14,674 438 * MarineMax Inc. 16,266 389 * Lumber Liquidators Holdings Inc. 18,167 371 Stage Stores Inc. 21,329 345 * Pep Boys-Manny Moe & Jack 32,085 325 Haverty Furniture Cos. Inc. 13,484 283 * America's Car-Mart Inc. 5,244 278 Shoe Carnival Inc. 10,002 276 * Kirkland's Inc. 9,673 254 *,^ Container Store Group Inc. 12,600 231 * Tile Shop Holdings Inc. 17,285 216 Stein Mart Inc. 19,824 211 * Boot Barn Holdings Inc. 7,816 191 Winmark Corp. 1,553 143 * Systemax Inc. 10,276 86 Textiles, Apparel & Luxury Goods (6.4%) NIKE Inc. Class B 463,941 47,169 VF Corp. 233,410 16,439 * Under Armour Inc. Class A 119,876 9,399 Hanesbrands Inc. 269,894 8,599 Coach Inc. 186,252 6,588 * Michael Kors Holdings Ltd. 135,615 6,306 PVH Corp. 55,918 5,851 Ralph Lauren Corp. Class A 41,551 5,418 * lululemon athletica Inc. 76,830 4,594 Carter's Inc. 35,607 3,675 * Skechers U.S.A. Inc. Class A 28,259 2,992 * Fossil Group Inc. 30,136 2,140 * Kate Spade & Co. 85,875 2,128 Wolverine World Wide Inc. 68,656 2,017 * Deckers Outdoor Corp. 23,643 1,611 * G-III Apparel Group Ltd. 27,568 1,568 * Steven Madden Ltd. 39,256 1,483 Columbia Sportswear Co. 18,795 1,053 * Iconix Brand Group Inc. 31,249 807 * Crocs Inc. 52,978 797 * Tumi Holdings Inc. 39,540 763 Oxford Industries Inc. 10,012 760 * Unifi Inc. 10,931 355 Movado Group Inc. 12,638 331 * Sequential Brands Group Inc. 19,031 266 * Vera Bradley Inc. 14,398 195 * Vince Holding Corp. 10,958 174 Total Common Stocks (Cost $1,813,733) Coupon Temporary Cash Investment (0.4%) 1,2 Vanguard Market Liquidity Fund (Cost $8,211) 0.136% 8,210,901 8,211 Total Investments (100.4%) (Cost $1,821,944) Other Assets and Liabilities-Net (-0.4%) 1 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $7,993,000. 1 Includes $8,211,000 of collateral received for securities on loan. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2015, 100% of the market value of the fund's investments was determined based on Level 1 inputs. Consumer Discretionary Index Fund C. At May 31, 2015, the cost of investment securities for tax purposes was $1,821,944,000. Net unrealized appreciation of investment securities for tax purposes was $257,345,000, consisting of unrealized gains of $309,703,000 on securities that had risen in value since their purchase and $52,358,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Consumer Staples Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (100.0%) Beverages (20.1%) Coca-Cola Co. 5,705,932 233,715 PepsiCo Inc. 2,048,718 197,558 Constellation Brands Inc. Class A 260,006 30,652 * Monster Beverage Corp. 223,384 28,432 Dr Pepper Snapple Group Inc. 306,202 23,467 Brown-Forman Corp. Class B 191,708 18,072 Molson Coors Brewing Co. Class B 238,663 17,513 Coca-Cola Enterprises Inc. 367,345 16,248 * Boston Beer Co. Inc. Class A 18,049 4,761 Coca-Cola Bottling Co. Consolidated 20,030 2,275 Food & Staples Retailing (24.4%) Wal-Mart Stores Inc. 2,190,186 162,665 CVS Health Corp. 1,538,283 157,489 Walgreens Boots Alliance Inc. 1,307,661 112,250 Costco Wholesale Corp. 650,278 92,723 Kroger Co. 711,718 51,813 Sysco Corp. 888,838 33,029 Whole Foods Market Inc. 556,946 22,969 * Rite Aid Corp. 1,637,064 14,275 * Sprouts Farmers Market Inc. 251,820 7,552 Casey's General Stores Inc. 69,855 6,091 * United Natural Foods Inc. 87,646 5,878 * SUPERVALU Inc. 455,235 4,020 SpartanNash Co. 106,386 3,326 PriceSmart Inc. 40,782 3,325 Andersons Inc. 63,211 2,803 * Fresh Market Inc. 88,261 2,802 Ingles Markets Inc. Class A 49,587 2,424 * Chefs' Warehouse Inc. 101,165 1,897 Weis Markets Inc. 42,704 1,844 * Natural Grocers by Vitamin Cottage Inc. 71,917 1,741 Village Super Market Inc. Class A 53,738 1,721 * Diplomat Pharmacy Inc. 4,123 159 * Smart & Final Stores Inc. 9,409 159 Food Products (21.6%) Mondelez International Inc. Class A 2,478,598 103,085 Kraft Foods Group Inc. 888,114 75,001 General Mills Inc. 921,075 51,718 Archer-Daniels-Midland Co. 968,303 51,175 Mead Johnson Nutrition Co. 307,393 29,909 Kellogg Co. 413,016 25,925 ConAgra Foods Inc. 653,995 25,251 Hershey Co. 236,290 21,942 Bunge Ltd. 226,183 20,936 Tyson Foods Inc. Class A 487,819 20,708 JM Smucker Co. 163,796 19,418 Keurig Green Mountain Inc. 192,956 16,641 Campbell Soup Co. 311,634 15,064 McCormick & Co. Inc. 187,615 14,728 * WhiteWave Foods Co. Class A 292,830 14,065 Hormel Foods Corp. 233,344 13,352 * Hain Celestial Group Inc. 168,469 10,659 Ingredion Inc. 123,167 10,096 Pinnacle Foods Inc. 201,521 8,494 Flowers Foods Inc. 333,914 7,500 * TreeHouse Foods Inc. 75,239 5,367 * Post Holdings Inc. 111,163 4,809 * Darling Ingredients Inc. 300,995 4,726 Cal-Maine Foods Inc. 73,300 4,155 ^ Pilgrim's Pride Corp. 156,837 4,012 B&G Foods Inc. 126,546 3,915 Dean Foods Co. 202,104 3,723 ^ Sanderson Farms Inc. 43,901 3,579 Lancaster Colony Corp. 39,977 3,568 J&J Snack Foods Corp. 32,986 3,556 Fresh Del Monte Produce Inc. 93,307 3,512 Snyder's-Lance Inc. 109,779 3,279 Calavo Growers Inc. 46,847 2,363 Tootsie Roll Industries Inc. 70,655 2,172 * Diamond Foods Inc. 74,680 2,125 * Boulder Brands Inc. 196,900 1,815 * Seneca Foods Corp. Class A 53,070 1,497 Limoneira Co. 60,771 1,315 * Farmer Bros Co. 6,692 164 * Freshpet Inc. 8,111 161 * Landec Corp. 10,929 156 Household Products (18.0%) Procter & Gamble Co. 3,799,930 297,876 Colgate-Palmolive Co. 1,297,568 86,665 Kimberly-Clark Corp. 554,704 60,385 Clorox Co. 200,036 21,536 Church & Dwight Co. Inc. 212,506 17,844 Energizer Holdings Inc. 99,412 14,086 Spectrum Brands Holdings Inc. 54,341 5,252 * HRG Group Inc. 251,489 3,300 WD-40 Co. 37,375 3,153 * Central Garden & Pet Co. Class A 183,783 1,794 * Central Garden & Pet Co. 164,362 1,561 Personal Products (2.2%) Estee Lauder Cos. Inc. Class A 356,507 31,169 *,^ Herbalife Ltd. 133,424 6,942 Nu Skin Enterprises Inc. Class A 109,895 5,561 Avon Products Inc. 752,698 5,058 Coty Inc. Class A 169,177 4,218 * USANA Health Sciences Inc. 20,757 2,659 Inter Parfums Inc. 68,383 2,286 * Revlon Inc. Class A 55,803 2,060 * Medifast Inc. 55,646 1,791 *,^ Elizabeth Arden Inc. 96,695 1,360 Tobacco (13.7%) Philip Morris International Inc. 2,101,548 174,576 Altria Group Inc. 2,521,384 129,095 Lorillard Inc. 554,678 40,203 Reynolds American Inc. 492,750 37,818 Vector Group Ltd. 167,393 3,701 Universal Corp. 62,716 3,229 Total Common Stocks (Cost $2,345,851) Coupon Temporary Cash Investment (0.2%) 1,2 Vanguard Market Liquidity Fund (Cost $5,825) 0.136% 5,825,002 Total Investments (100.2%) (Cost $2,351,676) Other Assets and Liabilities-Net (-0.2%) 2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $5,597,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $5,825,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2015, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At May 31, 2015, the cost of investment securities for tax purposes was $2,351,676,000. Net unrealized appreciation of investment securities for tax purposes was $500,611,000, consisting of unrealized gains of $518,438,000 on securities that had risen in value since their purchase and $17,827,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Energy Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (100.0%) Energy Equipment & Services (18.3%) Oil & Gas Drilling (2.0%) Helmerich & Payne Inc. 316,593 23,108 Ensco plc Class A 687,822 16,164 Nabors Industries Ltd. 850,039 12,538 Noble Corp. plc 710,582 11,902 Patterson-UTI Energy Inc. 430,226 8,691 Rowan Cos. plc Class A 347,891 7,473 ^ Diamond Offshore Drilling Inc. 201,700 6,120 Atwood Oceanics Inc. 180,515 5,554 * Unit Corp. 139,112 4,386 * Pioneer Energy Services Corp. 187,446 1,316 * Parker Drilling Co. 358,510 1,215 ^ Transocean Partners LLC 61,192 947 ^,* Hercules Offshore Inc. 116,222 75 * Vantage Drilling Co. 144,661 49 Oil & Gas Equipment & Services (16.3%) Schlumberger Ltd. 3,756,596 340,986 Halliburton Co. 2,497,783 113,399 Baker Hughes Inc. 1,277,382 82,340 National Oilwell Varco Inc. 1,205,104 59,279 * Weatherford International plc 2,276,145 31,456 * Cameron International Corp. 569,566 29,236 * FMC Technologies Inc. 680,401 28,434 * Dresser-Rand Group Inc. 225,266 19,057 Core Laboratories NV 127,228 14,947 Oceaneering International Inc. 293,055 14,887 Superior Energy Services Inc. 439,912 10,158 * Dril-Quip Inc. 113,781 8,600 Exterran Holdings Inc. 192,313 6,358 Bristow Group Inc. 102,034 5,918 * Oil States International Inc. 143,339 5,860 ^ US Silica Holdings Inc. 157,885 4,871 * Helix Energy Solutions Group Inc. 295,845 4,636 * Forum Energy Technologies Inc. 184,844 3,834 * McDermott International Inc. 698,721 3,815 * SEACOR Holdings Inc. 50,550 3,545 ^ Tidewater Inc. 137,648 3,378 RPC Inc. 191,529 2,769 ^ CARBO Ceramics Inc. 61,594 2,627 Frank's International NV 112,706 2,234 * Hornbeck Offshore Services Inc. 95,633 2,128 * Newpark Resources Inc. 248,051 2,103 * C&J Energy Services Ltd. 138,334 2,079 * TETRA Technologies Inc. 233,294 1,467 * RigNet Inc. 38,771 1,376 * Matrix Service Co. 77,807 1,313 Tesco Corp. 104,801 1,260 * Era Group Inc. 56,911 1,195 Vanguard Energy Index Fund * PHI Inc. 35,225 1,146 * FMSA Holdings Inc. 118,163 1,055 Gulfmark Offshore Inc. 69,999 940 * Key Energy Services Inc. 408,826 920 * Basic Energy Services Inc. 104,634 911 * Natural Gas Services Group Inc. 37,237 899 * ION Geophysical Corp. 379,535 539 921,493 Oil, Gas & Consumable Fuels (81.7%) Coal & Consumable Fuels (0.5%) CONSOL Energy Inc. 677,247 18,855 ^ Peabody Energy Corp. 808,003 2,731 * Westmoreland Coal Co. 44,699 1,153 * Cloud Peak Energy Inc. 179,917 1,038 ^,* Solazyme Inc. 171,745 541 ^,* Arch Coal Inc. 153,357 75 Integrated Oil & Gas (35.8%) Exxon Mobil Corp. 12,330,699 1,050,575 Chevron Corp. 5,527,038 569,285 Occidental Petroleum Corp. 2,265,201 177,116 Oil & Gas Exploration & Production (27.1%) ConocoPhillips 3,620,046 230,525 EOG Resources Inc. 1,612,233 142,989 Anadarko Petroleum Corp. 1,489,362 124,526 Devon Energy Corp. 1,142,200 74,494 Apache Corp. 1,107,789 66,290 Pioneer Natural Resources Co. 437,967 64,745 Marathon Oil Corp. 1,984,090 53,947 Hess Corp. 756,245 51,062 Noble Energy Inc. 1,136,990 49,777 * Concho Resources Inc. 350,160 42,124 Cabot Oil & Gas Corp. 1,214,625 41,249 EQT Corp. 446,588 37,991 Cimarex Energy Co. 275,478 31,820 * Southwestern Energy Co. 1,130,295 29,128 Range Resources Corp. 496,666 27,520 Chesapeake Energy Corp. 1,759,771 24,830 Murphy Oil Corp. 495,927 21,553 * Whiting Petroleum Corp. 600,658 19,816 * Newfield Exploration Co. 468,168 17,701 Energen Corp. 214,607 14,851 * Diamondback Energy Inc. 185,101 14,403 * Continental Resources Inc. 273,156 12,445 * Gulfport Energy Corp. 279,831 12,077 SM Energy Co. 198,404 10,380 QEP Resources Inc. 519,047 9,774 * Cobalt International Energy Inc. 846,406 8,599 Denbury Resources Inc. 1,047,519 7,720 * WPX Energy Inc. 598,837 7,719 * Antero Resources Corp. 192,490 7,702 California Resources Corp. 906,105 7,113 * Carrizo Oil & Gas Inc. 141,507 7,098 * PDC Energy Inc. 116,058 6,922 ^,* Ultra Petroleum Corp. 448,724 6,242 Vanguard Energy Index Fund * Matador Resources Co. 225,989 6,224 ^,* Laredo Petroleum Inc. 451,728 6,153 * Oasis Petroleum Inc. 355,823 6,042 * Rosetta Resources Inc. 217,398 5,078 * Memorial Resource Development Corp. 255,912 4,839 * Rice Energy Inc. 200,659 4,400 ^ LinnCo LLC 377,969 3,957 * Parsley Energy Inc. Class A 222,232 3,887 * RSP Permian Inc. 134,727 3,837 * Kosmos Energy Ltd. 398,505 3,543 * Synergy Resources Corp. 259,562 2,988 * Bonanza Creek Energy Inc. 123,198 2,560 * Gran Tierra Energy Inc. 843,825 2,447 * Stone Energy Corp. 163,737 2,224 ^,* Sanchez Energy Corp. 161,544 1,628 * Callon Petroleum Co. 183,961 1,446 ^,* SandRidge Energy Inc. 1,136,883 1,387 * Bill Barrett Corp. 145,933 1,289 * Northern Oil and Gas Inc. 152,373 1,041 ^,* Triangle Petroleum Corp. 202,557 1,039 * Penn Virginia Corp. 209,387 974 ^ Energy XXI Ltd. 277,302 959 * Clayton Williams Energy Inc. 18,091 934 * Magnum Hunter Resources Corp. 501,688 918 * Eclipse Resources Corp. 145,616 917 * Abraxas Petroleum Corp. 296,293 868 * Jones Energy Inc. Class A 84,132 817 ^ EXCO Resources Inc. 522,679 815 ^,* Approach Resources Inc. 113,462 795 ^,* Halcon Resources Corp. 755,725 794 * Ring Energy Inc. 60,467 695 * Contango Oil & Gas Co. 47,646 657 ^ W&T Offshore Inc. 109,348 592 ^,* Swift Energy Co. 63,417 134 ^,* Goodrich Petroleum Corp. 5,421 15 Oil & Gas Refining & Marketing (7.9%) Phillips 66 1,597,691 126,409 Valero Energy Corp. 1,513,643 89,668 Marathon Petroleum Corp. 802,712 83,049 Tesoro Corp. 369,456 32,697 HollyFrontier Corp. 546,548 22,764 World Fuel Services Corp. 211,756 10,594 Western Refining Inc. 224,275 9,864 PBF Energy Inc. Class A 252,007 6,759 Delek US Holdings Inc. 158,381 5,996 Green Plains Inc. 105,005 3,450 CVR Energy Inc. 50,761 1,968 ^,* Clean Energy Fuels Corp. 211,143 1,581 Alon USA Energy Inc. 81,908 1,444 * REX American Resources Corp. 19,723 1,260 * Renewable Energy Group Inc. 86,927 924 Oil & Gas Storage & Transportation (10.4%) Kinder Morgan Inc. 5,322,308 220,823 Williams Cos. Inc. 2,088,619 106,729 Vanguard Energy Index Fund Spectra Energy Corp. 1,972,797 69,383 * Cheniere Energy Inc. 661,130 50,134 ONEOK Inc. 612,731 25,686 Plains GP Holdings LP Class A 619,608 17,324 Targa Resources Corp. 155,001 14,252 SemGroup Corp. Class A 128,772 10,134 * Enbridge Energy Management LLC 155,153 5,607 EnLink Midstream LLC 144,705 4,791 4,106,684 Total Common Stocks (Cost $5,114,873) 5,028,177 Coupon Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 1,2 Vanguard Market Liquidity Fund (Cost $16,265) 0.136% 16,265,202 16,265 Total Investments (100.3%) (Cost $5,131,138) 5,044,442 Other Assets and Liabilities-Net (-0.3%) 2 (16,138) Net Assets (100%) 5,028,304 ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $14,455,000. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $16,265,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2015, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At May 31, 2015, the cost of investment securities for tax purposes was $5,131,138,000. Net unrealized depreciation of investment securities for tax purposes was $86,696,000, consisting of unrealized gains of $280,777,000 on securities that had risen in value since their purchase and $367,473,000 in unrealized losses on securities that had fallen in value since their purchase. Energy Index Fund Vanguard Financials Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (100.0%) Banks (33.8%) Wells Fargo & Co. 3,978,029 222,610 JPMorgan Chase & Co. 3,030,122 199,321 Bank of America Corp. 8,549,419 141,065 Citigroup Inc. 2,465,696 133,345 US Bancorp 1,447,698 62,410 PNC Financial Services Group Inc. 423,244 40,500 BB&T Corp. 585,474 23,109 SunTrust Banks Inc. 424,673 18,125 Fifth Third Bancorp 669,372 13,548 M&T Bank Corp. 97,242 11,755 Regions Financial Corp. 1,090,823 11,006 KeyCorp 694,800 10,130 Huntington Bancshares Inc. 657,947 7,323 Citizens Financial Group Inc. 266,819 7,161 Comerica Inc. 144,877 7,092 First Republic Bank 112,295 6,799 CIT Group Inc. 142,934 6,612 * Signature Bank 40,782 5,695 * SVB Financial Group 41,470 5,595 East West Bancorp Inc. 116,982 5,019 Zions Bancorporation 165,189 4,771 People's United Financial Inc. 250,530 3,898 City National Corp. 40,444 3,728 PacWest Bancorp 78,900 3,542 Investors Bancorp Inc. 290,757 3,492 Cullen/Frost Bankers Inc. 46,296 3,399 Synovus Financial Corp. 109,532 3,179 Umpqua Holdings Corp. 179,040 3,149 Commerce Bancshares Inc. 70,472 3,144 Prosperity Bancshares Inc. 54,038 2,895 First Horizon National Corp. 190,865 2,817 Bank of the Ozarks Inc. 63,488 2,792 BankUnited Inc. 83,086 2,791 Webster Financial Corp. 73,590 2,788 * Popular Inc. 84,553 2,747 FirstMerit Corp. 134,726 2,646 First Niagara Financial Group Inc. 286,998 2,557 PrivateBancorp Inc. 60,180 2,295 Associated Banc-Corp 120,774 2,291 Bank of Hawaii Corp. 35,586 2,234 United Bankshares Inc. 56,409 2,136 Susquehanna Bancshares Inc. 146,937 2,041 TCF Financial Corp. 129,617 2,040 * Texas Capital Bancshares Inc. 37,333 2,031 * Western Alliance Bancorp 64,574 2,024 MB Financial Inc. 61,176 1,971 Hancock Holding Co. 66,098 1,925 FNB Corp. 141,358 1,907 Cathay General Bancorp 62,006 1,874 Valley National Bancorp 188,957 1,848 Fulton Financial Corp. 145,334 1,840 Wintrust Financial Corp. 36,299 1,819 IBERIABANK Corp. 27,268 1,753 Glacier Bancorp Inc. 61,383 1,727 BancorpSouth Inc. 70,684 1,710 Home BancShares Inc. 49,454 1,687 UMB Financial Corp. 31,580 1,636 South State Corp. 19,668 1,413 Columbia Banking System Inc. 46,673 1,410 First Citizens BancShares Inc. Class A 5,795 1,397 Pinnacle Financial Partners Inc. 27,991 1,386 CVB Financial Corp. 81,780 1,341 Old National Bancorp 97,699 1,330 * Hilltop Holdings Inc. 60,663 1,324 BOK Financial Corp. 19,759 1,278 First Financial Bankshares Inc. 41,351 1,246 Trustmark Corp. 51,717 1,233 National Penn Bancshares Inc. 113,882 1,219 International Bancshares Corp. 46,194 1,206 Community Bank System Inc. 32,934 1,163 First Midwest Bancorp Inc. 63,340 1,125 * Eagle Bancorp Inc. 24,035 956 LegacyTexas Financial Group Inc. 36,817 955 Westamerica Bancorporation 20,849 954 Sterling Bancorp 69,317 936 BBCN Bancorp Inc. 64,603 930 WesBanco Inc. 28,074 888 Park National Corp. 10,704 885 NBT Bancorp Inc. 35,551 875 First Financial Bancorp 50,038 869 Boston Private Financial Holdings Inc. 67,565 847 Independent Bank Corp. 18,461 833 Chemical Financial Corp. 27,053 819 Union Bankshares Corp. 36,628 792 Banner Corp. 17,277 778 Talmer Bancorp Inc. Class A 48,252 767 Great Western Bancorp Inc. 32,916 763 * FCB Financial Holdings Inc. Class A 25,878 745 United Community Banks Inc. 38,826 744 Renasant Corp. 24,774 729 First Commonwealth Financial Corp. 76,019 692 First Merchants Corp. 29,118 678 S&T Bancorp Inc. 23,902 647 * Capital Bank Financial Corp. 22,339 637 Berkshire Hills Bancorp Inc. 23,051 632 Wilshire Bancorp Inc. 56,801 627 ServisFirst Bancshares Inc. 17,126 600 State Bank Financial Corp. 28,603 586 * First BanCorp 95,219 583 Ameris Bancorp 23,093 582 City Holding Co. 12,692 573 National Bank Holdings Corp. Class A 29,911 572 Simmons First National Corp. Class A 13,219 569 Hanmi Financial Corp. 25,568 566 Tompkins Financial Corp. 10,733 547 Lakeland Financial Corp. 13,684 542 Cardinal Financial Corp. 26,068 538 Sandy Spring Bancorp Inc. 20,370 532 TowneBank 33,758 532 * Customers Bancorp Inc. 19,919 500 Southside Bancshares Inc. 18,394 494 OFG Bancorp 36,811 484 First Interstate BancSystem Inc. Class A 16,967 462 * Square 1 Financial Inc. Class A 17,550 458 Heartland Financial USA Inc. 13,316 454 CenterState Banks Inc. 36,179 448 Flushing Financial Corp. 23,011 446 ConnectOne Bancorp Inc. 22,916 446 * First NBC Bank Holding Co. 12,999 442 Washington Trust Bancorp Inc. 11,258 423 Central Pacific Financial Corp. 17,995 421 Community Trust Bancorp Inc. 12,640 414 Opus Bank 12,403 392 Stock Yards Bancorp Inc. 11,104 388 TriCo Bancshares 16,290 384 First Busey Corp. 60,538 380 CoBiz Financial Inc. 29,590 350 Lakeland Bancorp Inc. 30,545 349 MainSource Financial Group Inc. 17,075 342 Independent Bank Group Inc. 8,394 340 BancFirst Corp. 5,527 322 Enterprise Financial Services Corp. 15,162 320 * Blue Hills Bancorp Inc. 23,125 317 Univest Corp. of Pennsylvania 16,333 314 Hudson Valley Holding Corp. 12,133 314 1st Source Corp. 9,851 311 Great Southern Bancorp Inc. 7,708 304 German American Bancorp Inc. 10,205 296 Bryn Mawr Bank Corp. 10,225 295 * Bancorp Inc. 28,921 280 Southwest Bancorp Inc. 15,092 267 First of Long Island Corp. 9,980 252 First Financial Corp. 7,285 248 Financial Institutions Inc. 10,682 246 Arrow Financial Corp. 9,123 240 * Bridge Capital Holdings 8,427 235 First Bancorp 14,405 227 Metro Bancorp Inc. 8,678 224 Republic Bancorp Inc. Class A 8,267 203 * Sun Bancorp Inc. 8,314 161 Capital Markets (12.6%) Goldman Sachs Group Inc. 318,644 65,701 Morgan Stanley 1,193,185 45,580 Bank of New York Mellon Corp. 905,370 39,257 BlackRock Inc. 100,837 36,884 Charles Schwab Corp. 958,587 30,339 State Street Corp. 334,881 26,097 Ameriprise Financial Inc. 148,244 18,470 T. Rowe Price Group Inc. 211,821 17,092 Franklin Resources Inc. 328,291 16,713 Invesco Ltd. 348,597 13,885 Northern Trust Corp. 180,117 13,428 * Affiliated Managers Group Inc. 44,587 9,972 TD Ameritrade Holding Corp. 220,753 8,201 * E*TRADE Financial Corp. 235,292 6,932 Raymond James Financial Inc. 104,443 6,070 SEI Investments Co. 115,124 5,508 Legg Mason Inc. 82,315 4,392 Eaton Vance Corp. 95,838 3,891 NorthStar Asset Management Group Inc. 156,783 3,430 Waddell & Reed Financial Inc. Class A 68,341 3,265 LPL Financial Holdings Inc. 70,626 3,012 * Stifel Financial Corp. 51,151 2,724 Federated Investors Inc. Class B 77,118 2,684 Janus Capital Group Inc. 121,276 2,201 WisdomTree Investments Inc. 93,159 1,990 Financial Engines Inc. 42,587 1,827 Interactive Brokers Group Inc. 45,166 1,612 Evercore Partners Inc. Class A 28,532 1,454 BGC Partners Inc. Class A 143,764 1,359 Artisan Partners Asset Management Inc. Class A 28,573 1,260 HFF Inc. Class A 27,513 1,107 Greenhill & Co. Inc. 22,136 862 * KCG Holdings Inc. Class A 57,720 779 Virtus Investment Partners Inc. 5,849 728 Investment Technology Group Inc. 25,367 681 * Piper Jaffray Cos. 13,616 646 Cohen & Steers Inc. 16,726 627 *,^ Walter Investment Management Corp. 30,358 502 * Cowen Group Inc. Class A 83,543 493 Diamond Hill Investment Group Inc. 2,512 481 OM Asset Management plc 24,370 474 * INTL. FCStone Inc. 12,278 431 Moelis & Co. Class A 13,819 399 Arlington Asset Investment Corp. Class A 17,940 371 Westwood Holdings Group Inc. 5,672 322 * Safeguard Scientifics Inc. 16,295 292 * Ladenburg Thalmann Financial Services Inc. 82,550 272 GAMCO Investors Inc. 3,591 248 RCS Capital Corp. Class A 29,353 230 Oppenheimer Holdings Inc. Class A 8,494 220 Pzena Investment Management Inc. Class A 10,320 91 Fifth Street Asset Management Inc. 4,874 48 Consumer Finance (4.7%) American Express Co. 745,557 59,436 Capital One Financial Corp. 448,379 37,466 Discover Financial Services 363,286 21,169 * Ally Financial Inc. 351,505 7,969 Navient Corp. 326,030 6,283 * Synchrony Financial 135,597 4,378 * SLM Corp. 344,646 3,536 * PRA Group Inc. 39,337 2,233 * Santander Consumer USA Holdings Inc. 85,119 2,085 * Springleaf Holdings Inc. Class A 43,770 2,080 * Credit Acceptance Corp. 5,831 1,344 * First Cash Financial Services Inc. 23,071 1,075 Nelnet Inc. Class A 21,010 864 * Encore Capital Group Inc. 19,815 787 Cash America International Inc. 24,813 667 * Green Dot Corp. Class A 31,248 458 * World Acceptance Corp. 5,411 441 * Enova International Inc. 21,209 413 * Ezcorp Inc. Class A 41,336 328 Diversified Financial Services (7.8%) * Berkshire Hathaway Inc. Class B 938,893 134,262 CME Group Inc. 260,329 24,523 McGraw Hill Financial Inc. 222,246 23,058 Intercontinental Exchange Inc. 90,981 21,543 Moody's Corp. 147,654 15,961 Voya Financial Inc. 185,410 8,401 Leucadia National Corp. 268,058 6,602 MSCI Inc. Class A 82,107 5,095 NASDAQ OMX Group Inc. 95,700 4,953 CBOE Holdings Inc. 68,188 3,990 MarketAxess Holdings Inc. 30,378 2,687 * PHH Corp. 41,603 1,148 * PICO Holdings Inc. 18,289 289 * NewStar Financial Inc. 17,925 189 Insurance (17.1%) American International Group Inc. 1,115,464 65,377 MetLife Inc. 772,041 40,347 Prudential Financial Inc. 370,658 31,361 ACE Ltd. 266,149 28,339 Travelers Cos. Inc. 261,295 26,422 Marsh & McLennan Cos. Inc. 437,582 25,480 Aon plc 227,741 23,052 Allstate Corp. 338,274 22,773 Aflac Inc. 356,527 22,183 Chubb Corp. 187,465 18,278 Hartford Financial Services Group Inc. 341,946 14,057 Progressive Corp. 478,452 13,081 Principal Financial Group Inc. 238,853 12,346 Lincoln National Corp. 208,190 11,869 Loews Corp. 242,475 9,728 XL Group plc Class A 247,459 9,324 * Markel Corp. 11,333 8,758 FNF Group 204,719 7,771 Unum Group 204,193 7,139 * Arch Capital Group Ltd. 102,502 6,549 Everest Re Group Ltd. 36,058 6,545 Arthur J Gallagher & Co. 133,903 6,488 Cincinnati Financial Corp. 126,548 6,401 Willis Group Holdings plc 131,244 6,229 * Alleghany Corp. 12,995 6,177 Torchmark Corp. 103,208 5,890 Reinsurance Group of America Inc. Class A 56,051 5,244 PartnerRe Ltd. 38,548 5,066 Axis Capital Holdings Ltd. 82,014 4,514 HCC Insurance Holdings Inc. 78,223 4,473 WR Berkley Corp. 81,725 4,004 RenaissanceRe Holdings Ltd. 37,378 3,817 Assurant Inc. 55,909 3,682 Assured Guaranty Ltd. 126,372 3,613 American Financial Group Inc. 56,665 3,598 Allied World Assurance Co. Holdings AG 77,973 3,313 * Genworth Financial Inc. Class A 404,261 3,210 Brown & Brown Inc. 99,009 3,207 White Mountains Insurance Group Ltd. 4,866 3,159 First American Financial Corp. 87,333 3,119 Old Republic International Corp. 201,681 3,118 CNO Financial Group Inc. 162,650 2,928 Validus Holdings Ltd. 67,435 2,894 Hanover Insurance Group Inc. 36,089 2,569 StanCorp Financial Group Inc. 34,404 2,553 Aspen Insurance Holdings Ltd. 50,578 2,345 Endurance Specialty Holdings Ltd. 36,464 2,216 ProAssurance Corp. 45,291 2,046 Primerica Inc. 42,392 1,875 AmTrust Financial Services Inc. 29,587 1,780 Erie Indemnity Co. Class A 20,597 1,675 Symetra Financial Corp. 66,697 1,631 RLI Corp. 31,695 1,543 American Equity Investment Life Holding Co. 58,641 1,490 * Enstar Group Ltd. 8,319 1,261 Selective Insurance Group Inc. 46,320 1,256 Mercury General Corp. 22,404 1,247 Kemper Corp. 34,605 1,238 Argo Group International Holdings Ltd. 23,016 1,212 Montpelier Re Holdings Ltd. 30,104 1,146 Horace Mann Educators Corp. 33,195 1,143 * MBIA Inc. 125,846 1,135 * FNFV Group 64,933 997 * Ambac Financial Group Inc. 36,307 849 * Greenlight Capital Re Ltd. Class A 25,003 766 * Navigators Group Inc. 9,340 725 Infinity Property & Casualty Corp. 9,484 686 * Third Point Reinsurance Ltd. 45,982 663 Universal Insurance Holdings Inc. 25,816 659 AMERISAFE Inc. 15,086 645 Stewart Information Services Corp. 16,709 628 Maiden Holdings Ltd. 44,051 616 National General Holdings Corp. 30,152 585 Employers Holdings Inc. 25,551 578 Safety Insurance Group Inc. 10,196 569 United Fire Group Inc. 17,545 535 FBL Financial Group Inc. Class A 8,822 507 National Western Life Insurance Co. Class A 2,030 497 * Heritage Insurance Holdings Inc. 20,650 434 HCI Group Inc. 7,673 332 Meadowbrook Insurance Group Inc. 38,283 326 State Auto Financial Corp. 13,145 279 OneBeacon Insurance Group Ltd. Class A 17,456 251 James River Group Holdings Ltd. 9,274 218 State National Cos. Inc. 20,099 215 *,^ Citizens Inc. Class A 38,610 215 Fidelity & Guaranty Life 9,589 211 United Insurance Holdings Corp. 14,423 208 * Global Indemnity plc 7,119 195 EMC Insurance Group Inc. 4,498 160 Baldwin & Lyons Inc. 6,969 157 National Interstate Corp. 6,123 157 Kansas City Life Insurance Co. 2,987 133 Donegal Group Inc. Class A 7,635 113 Crawford & Co. Class B 8,874 65 Real Estate Investment Trusts (REITs) (21.8%) Simon Property Group Inc. 255,436 46,336 American Tower Corporation 341,581 31,695 Public Storage 119,311 23,091 Crown Castle International Corp. 271,124 22,110 Equity Residential 295,550 21,965 Health Care REIT Inc. 281,752 19,796 Ventas Inc. 268,822 17,882 AvalonBay Communities Inc. 107,242 17,856 Prologis Inc. 416,063 16,472 Boston Properties Inc. 124,435 16,180 HCP Inc. 374,358 14,495 Weyerhaeuser Co. 426,833 13,898 Vornado Realty Trust 137,338 13,719 General Growth Properties Inc. 460,560 13,048 Host Hotels & Resorts Inc. 615,560 12,262 Essex Property Trust Inc. 52,910 11,779 SL Green Realty Corp. 80,159 9,512 Macerich Co. 109,150 8,962 Realty Income Corp. 182,909 8,335 Annaly Capital Management Inc. 771,164 8,051 Kimco Realty Corp. 334,891 8,024 Federal Realty Investment Trust 55,794 7,503 Digital Realty Trust Inc. 110,473 7,296 UDR Inc. 210,238 6,845 American Realty Capital Properties Inc. 735,375 6,523 Extra Space Storage Inc. 90,030 6,305 American Capital Agency Corp. 287,228 5,992 Plum Creek Timber Co. Inc. 143,152 5,906 Iron Mountain Inc. 155,889 5,685 Duke Realty Corp. 280,075 5,478 Alexandria Real Estate Equities Inc. 58,503 5,425 Camden Property Trust 70,267 5,269 WP Carey Inc. 80,467 5,125 NorthStar Realty Finance Corp. 267,832 4,858 Kilroy Realty Corp. 70,263 4,853 Regency Centers Corp. 76,478 4,829 Omega Healthcare Investors Inc. 133,554 4,812 Mid-America Apartment Communities Inc. 61,079 4,666 Starwood Property Trust Inc. 192,415 4,597 Apartment Investment & Management Co. 119,328 4,526 Liberty Property Trust 121,339 4,240 DDR Corp. 249,763 4,226 National Retail Properties Inc. 107,723 4,041 Lamar Advertising Co. Class A 66,016 4,002 Spirit Realty Capital Inc. 356,607 3,848 Senior Housing Properties Trust 190,904 3,820 Taubman Centers Inc. 51,564 3,817 Hospitality Properties Trust 122,539 3,699 Brixmor Property Group Inc. 145,456 3,604 Equity LifeStyle Properties Inc. 64,822 3,552 American Campus Communities Inc. 90,160 3,517 Home Properties Inc. 47,049 3,497 BioMed Realty Trust Inc. 165,570 3,376 LaSalle Hotel Properties 91,769 3,346 Corrections Corp. of America 94,851 3,335 Douglas Emmett Inc. 111,920 3,288 RLJ Lodging Trust 107,786 3,258 CubeSmart 134,727 3,205 Weingarten Realty Investors 94,590 3,191 Two Harbors Investment Corp. 297,938 3,185 Highwoods Properties Inc. 75,511 3,168 Outfront Media Inc. 111,371 3,086 Retail Properties of America Inc. 192,670 2,890 Gaming and Leisure Properties Inc. 74,087 2,712 EPR Properties 46,720 2,694 Rayonier Inc. 103,032 2,660 New Residential Investment Corp. 155,616 2,655 Tanger Factory Outlet Centers Inc. 78,166 2,629 Sovran Self Storage Inc. 28,761 2,623 Sunstone Hotel Investors Inc. 169,390 2,585 * Equity Commonwealth 100,195 2,580 * Strategic Hotels & Resorts Inc. 212,068 2,562 * Communications Sales & Leasing Inc. 98,186 2,558 Sun Communities Inc. 40,432 2,552 Post Properties Inc. 44,396 2,522 Healthcare Trust of America Inc. Class A 101,739 2,522 Columbia Property Trust Inc. 96,487 2,509 Pebblebrook Hotel Trust 58,333 2,501 CBL & Associates Properties Inc. 139,043 2,454 MFA Financial Inc. 299,401 2,377 DCT Industrial Trust Inc. 71,739 2,347 Colony Capital Inc. Class A 89,679 2,301 Medical Properties Trust Inc. 169,569 2,299 * Chimera Investment Corp. 158,535 2,288 American Homes 4 Rent Class A 137,045 2,287 GEO Group Inc. 60,282 2,286 Piedmont Office Realty Trust Inc. Class A 126,194 2,169 Paramount Group Inc. 117,707 2,159 DiamondRock Hospitality Co. 162,963 2,146 WP GLIMCHER Inc. 150,314 2,115 Ryman Hospitality Properties Inc. 37,315 2,056 Brandywine Realty Trust 145,644 2,051 Blackstone Mortgage Trust Inc. Class A 63,971 1,933 Corporate Office Properties Trust 74,952 1,924 Healthcare Realty Trust Inc. 80,062 1,907 National Health Investors Inc. 28,665 1,896 Hudson Pacific Properties Inc. 61,337 1,870 Kite Realty Group Trust 68,142 1,843 First Industrial Realty Trust Inc. 90,353 1,763 DuPont Fabros Technology Inc. 53,989 1,741 Acadia Realty Trust 55,464 1,720 Urban Edge Properties 75,743 1,636 Cousins Properties Inc. 166,528 1,607 Invesco Mortgage Capital Inc. 101,122 1,605 Lexington Realty Trust 170,758 1,568 Empire State Realty Trust Inc. 83,227 1,505 Chesapeake Lodging Trust 48,196 1,497 Equity One Inc. 59,775 1,481 Chambers Street Properties 191,511 1,459 EastGroup Properties Inc. 26,043 1,449 Hatteras Financial Corp. 78,297 1,406 Washington REIT 55,411 1,388 Associated Estates Realty Corp. 47,421 1,356 CyrusOne Inc. 39,648 1,279 Education Realty Trust Inc. 38,764 1,277 Pennsylvania REIT 56,451 1,260 Sabra Health Care REIT Inc. 47,400 1,256 Retail Opportunity Investments Corp. 75,680 1,236 New York REIT Inc. 132,921 1,232 Monogram Residential Trust Inc. 128,466 1,229 LTC Properties Inc. 28,872 1,215 Gramercy Property Trust Inc. 45,495 1,211 PS Business Parks Inc. 16,557 1,210 Potlatch Corp. 32,856 1,192 Mack-Cali Realty Corp. 69,623 1,177 CYS Investments Inc. 130,702 1,170 FelCor Lodging Trust Inc. 108,846 1,169 Parkway Properties Inc. 67,743 1,164 STAG Industrial Inc. 52,626 1,121 Select Income REIT 47,351 1,110 Government Properties Income Trust 56,787 1,108 PennyMac Mortgage Investment Trust 59,840 1,099 Redwood Trust Inc. 67,978 1,095 Ramco-Gershenson Properties Trust 63,524 1,094 American Assets Trust Inc. 26,507 1,043 CoreSite Realty Corp. 21,465 1,013 * iStar Financial Inc. 69,221 984 Summit Hotel Properties Inc. 70,828 946 Hersha Hospitality Trust Class A 145,270 924 Capstead Mortgage Corp. 77,319 915 ARMOUR Residential REIT Inc. 289,204 865 New Senior Investment Group Inc. 53,783 858 Chatham Lodging Trust 30,593 855 Altisource Residential Corp. 47,058 843 Franklin Street Properties Corp. 72,622 843 Physicians Realty Trust 50,264 807 Apollo Commercial Real Estate Finance Inc. 46,361 796 Starwood Waypoint Residential Trust 31,321 790 Excel Trust Inc. 49,245 783 Alexander's Inc. 1,916 774 Inland Real Estate Corp. 72,654 737 American Capital Mortgage Investment Corp. 41,160 719 Terreno Realty Corp. 34,891 710 Investors Real Estate Trust 97,782 708 Ashford Hospitality Trust Inc. 80,012 688 QTS Realty Trust Inc. Class A 18,293 681 New York Mortgage Trust Inc. 84,096 666 Rexford Industrial Realty Inc. 43,491 635 Rouse Properties Inc. 31,849 550 Western Asset Mortgage Capital Corp. 33,694 512 Saul Centers Inc. 10,056 507 First Potomac Realty Trust 47,701 482 Universal Health Realty Income Trust 9,946 476 * American Residential Properties Inc. 25,039 464 Anworth Mortgage Asset Corp. 86,384 449 Resource Capital Corp. 106,584 446 ^ United Development Funding IV 24,822 441 Silver Bay Realty Trust Corp. 28,193 435 AG Mortgage Investment Trust Inc. 22,963 433 Urstadt Biddle Properties Inc. Class A 21,078 424 RAIT Financial Trust 66,299 422 Winthrop Realty Trust 25,127 421 Monmouth Real Estate Investment Corp. 43,495 419 Agree Realty Corp. 13,821 419 Apollo Residential Mortgage Inc. 26,094 415 STORE Capital Corp. 18,872 394 Cedar Realty Trust Inc. 58,060 392 Getty Realty Corp. 21,583 363 CatchMark Timber Trust Inc. Class A 29,110 346 Dynex Capital Inc. 42,119 327 Ashford Hospitality Prime Inc. 20,449 322 CareTrust REIT Inc. 23,488 306 Campus Crest Communities Inc. 51,944 294 Newcastle Investment Corp. 53,046 272 Ares Commercial Real Estate Corp. 22,388 261 One Liberty Properties Inc. 10,461 232 Arbor Realty Trust Inc. 32,586 231 Real Estate Management & Development (1.1%) * CBRE Group Inc. Class A 243,451 9,310 Jones Lang LaSalle Inc. 36,462 6,316 * Realogy Holdings Corp. 119,155 5,594 * Forest City Enterprises Inc. Class A 185,566 4,279 * Howard Hughes Corp. 29,017 4,274 Kennedy-Wilson Holdings Inc. 62,984 1,611 Alexander & Baldwin Inc. 37,602 1,544 * St. Joe Co. 55,929 891 * Marcus & Millichap Inc. 12,137 569 * Forestar Group Inc. 28,073 375 * Altisource Portfolio Solutions SA 11,979 330 RE/MAX Holdings Inc. 9,483 317 * Tejon Ranch Co. 12,588 314 * FRP Holdings Inc. 5,090 155 * Altisource Asset Management Corp. 883 151 * Tejon Ranch Co. Warrants Exp. 08/31/2016 1,227 1 Thrifts & Mortgage Finance (1.1%) New York Community Bancorp Inc. 360,820 6,401 Hudson City Bancorp Inc. 387,026 3,682 * MGIC Investment Corp. 275,349 2,987 Radian Group Inc. 155,893 2,794 Washington Federal Inc. 80,207 1,773 Capitol Federal Financial Inc. 109,194 1,321 * Essent Group Ltd. 48,967 1,249 EverBank Financial Corp. 64,512 1,190 * BofI Holding Inc. 10,402 979 Astoria Financial Corp. 73,899 969 Northwest Bancshares Inc. 74,449 901 TFS Financial Corp. 60,535 899 * Ocwen Financial Corp. 86,093 875 Provident Financial Services Inc. 47,647 866 * Beneficial Bancorp Inc. 66,817 818 * Nationstar Mortgage Holdings Inc. 35,375 698 Brookline Bancorp Inc. 56,965 623 WSFS Financial Corp. 22,062 544 Ladder Capital Corp. 29,978 533 * Walker & Dunlop Inc. 21,197 522 Northfield Bancorp Inc. 35,311 517 TrustCo Bank Corp. NY 76,358 516 Oritani Financial Corp. 31,241 460 United Financial Bancorp Inc. 33,525 422 Dime Community Bancshares Inc. 25,503 418 Waterstone Financial Inc. 27,858 365 * Flagstar Bancorp Inc. 18,067 339 * NMI Holdings Inc. Class A 42,463 337 * LendingTree Inc. 5,027 298 * PennyMac Financial Services Inc. Class A 14,500 272 Federal Agricultural Mortgage Corp. 7,597 240 * Meridian Bancorp Inc. 17,690 227 Home Loan Servicing Solutions Ltd. 572 — Total Common Stocks (Cost $2,943,177) Coupon Temporary Cash Investment (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $296) 0.136% 296,000 296 Total Investments (100.0%) (Cost $2,943,473) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $279,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $296,000 of collateral received for securities on loan. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Financials Index Fund At May 31, 2015, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At May 31, 2015, the cost of investment securities for tax purposes was $2,943,474,000. Net unrealized appreciation of investment securities for tax purposes was $284,348,000, consisting of unrealized gains of $362,537,000 on securities that had risen in value since their purchase and $78,189,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Health Care Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (100.0%) Biotechnology (23.2%) * Gilead Sciences Inc. 2,809,525 315,425 Amgen Inc. 1,431,225 223,643 * Biogen Inc. 442,540 175,684 * Celgene Corp. 1,509,881 172,791 * Regeneron Pharmaceuticals Inc. 142,444 73,011 * Alexion Pharmaceuticals Inc. 381,209 62,457 * Vertex Pharmaceuticals Inc. 455,194 58,397 * BioMarin Pharmaceutical Inc. 300,083 37,681 * Incyte Corp. 291,528 32,112 * Medivation Inc. 146,963 19,406 * Alnylam Pharmaceuticals Inc. 142,495 18,680 * Alkermes plc 276,800 16,912 * United Therapeutics Corp. 88,095 16,185 * Isis Pharmaceuticals Inc. 223,641 15,056 * Puma Biotechnology Inc. 54,166 10,587 * Synageva BioPharma Corp. 48,052 10,255 * Bluebird Bio Inc. 52,262 10,152 * Receptos Inc. 50,643 8,351 *,^ OPKO Health Inc. 468,357 8,281 * Seattle Genetics Inc. 187,029 8,059 * Intercept Pharmaceuticals Inc. 31,429 8,021 * Cepheid 133,053 7,341 * Dyax Corp. 272,079 7,167 * Neurocrine Biosciences Inc. 158,746 6,963 * ACADIA Pharmaceuticals Inc. 150,758 6,211 * Celldex Therapeutics Inc. 183,188 5,289 * Agios Pharmaceuticals Inc. 41,688 5,087 * Anacor Pharmaceuticals Inc. 69,093 4,921 *,^ Myriad Genetics Inc. 133,729 4,540 *,^ Exact Sciences Corp. 167,253 4,517 * Novavax Inc. 499,480 4,495 * Clovis Oncology Inc. 48,121 4,448 * Ultragenyx Pharmaceutical Inc. 42,790 3,723 * AMAG Pharmaceuticals Inc. 50,358 3,504 * Halozyme Therapeutics Inc. 201,500 3,496 * Portola Pharmaceuticals Inc. Class A 82,727 3,460 * Ironwood Pharmaceuticals Inc. Class A 236,209 3,333 *,^ Intrexon Corp. 76,132 3,207 * PTC Therapeutics Inc. 54,080 3,142 * ARIAD Pharmaceuticals Inc. 335,192 3,077 * Ligand Pharmaceuticals Inc. 33,282 2,932 * TESARO Inc. 48,613 2,856 *,^ Kite Pharma Inc. 51,124 2,819 * Pharmacyclics Inc. 9,844 2,581 *,^ MannKind Corp. 497,800 2,579 * Repligen Corp. 58,696 2,392 * Momenta Pharmaceuticals Inc. 120,189 2,386 * Insmed Inc. 107,862 2,366 * Chimerix Inc. 55,607 2,327 * Acorda Therapeutics Inc. 75,614 2,305 * Prothena Corp. plc 58,217 2,296 * Ophthotech Corp. 44,507 2,226 * Merrimack Pharmaceuticals Inc. 180,711 2,132 * Array BioPharma Inc. 263,469 2,016 *,^ Keryx Biopharmaceuticals Inc. 193,779 2,015 * Sage Therapeutics Inc. 26,465 1,981 PDL BioPharma Inc. 289,809 1,936 *,^ Sarepta Therapeutics Inc. 74,168 1,900 * Radius Health Inc. 38,351 1,849 * Amicus Therapeutics Inc. 149,207 1,837 * KYTHERA Biopharmaceuticals Inc. 36,335 1,830 * Emergent Biosolutions Inc. 56,431 1,798 * Achillion Pharmaceuticals Inc. 180,965 1,790 * Arena Pharmaceuticals Inc. 455,929 1,790 * Raptor Pharmaceutical Corp. 142,053 1,749 * Esperion Therapeutics Inc. 16,085 1,729 * NewLink Genetics Corp. 39,608 1,709 * MiMedx Group Inc. 163,208 1,689 * ZIOPHARM Oncology Inc. 172,875 1,639 * Sangamo BioSciences Inc. 129,539 1,587 * MacroGenics Inc. 45,280 1,465 * ImmunoGen Inc. 162,069 1,455 * Alder Biopharmaceuticals Inc. 33,790 1,437 *,^ Insys Therapeutics Inc. 23,230 1,385 * Acceleron Pharma Inc. 40,074 1,352 * Retrophin Inc. 42,383 1,341 * BioCryst Pharmaceuticals Inc. 108,473 1,216 * OvaScience Inc. 35,483 1,204 *,^ Exelixis Inc. 372,727 1,174 * Dynavax Technologies Corp. 49,916 1,137 * Avalanche Biotechnologies Inc. 30,331 1,131 * Infinity Pharmaceuticals Inc. 83,628 1,084 *,^ Inovio Pharmaceuticals Inc. 127,832 1,075 *,^ Orexigen Therapeutics Inc. 211,460 1,036 * Karyopharm Therapeutics Inc. 37,531 1,010 * Xencor Inc. 52,045 944 * Aegerion Pharmaceuticals Inc. 48,380 942 * Heron Therapeutics Inc. 46,766 924 * TG Therapeutics Inc. 58,663 923 * Zafgen Inc. 27,734 903 * Eagle Pharmaceuticals Inc. 11,898 864 * Genomic Health Inc. 30,086 815 * Epizyme Inc. 42,266 802 * Enanta Pharmaceuticals Inc. 19,390 793 * Spectrum Pharmaceuticals Inc. 124,827 783 * Vanda Pharmaceuticals Inc. 73,327 740 * Advaxis Inc. 28,415 715 * Foundation Medicine Inc. 19,862 710 *,^ Vital Therapies Inc. 32,271 700 * Immunomedics Inc. 170,162 657 * Arrowhead Research Corp. 103,298 651 * Regulus Therapeutics Inc. 46,061 650 * XOMA Corp. 179,973 634 * Osiris Therapeutics Inc. 33,428 622 *,^ Organovo Holdings Inc. 122,979 616 * Otonomy Inc. 24,601 603 * Lexicon Pharmaceuticals Inc. 77,481 545 * Sorrento Therapeutics Inc. 37,553 518 * Versartis Inc. 33,105 514 * Coherus Biosciences Inc. 17,633 433 *,^ OncoMed Pharmaceuticals Inc. 17,184 428 * FibroGen Inc. 21,795 397 * Dicerna Pharmaceuticals Inc. 23,290 385 * Bellicum Pharmaceuticals Inc. 14,931 369 * Synta Pharmaceuticals Corp. 167,978 359 * Immune Design Corp. 11,254 246 * Atara Biotherapeutics Inc. 5,761 244 * Akebia Therapeutics Inc. 3,724 29 * Ardelyx Inc. 10 — Health Care Equipment & Supplies (15.3%) Medtronic plc 2,671,510 203,890 Abbott Laboratories 2,845,969 138,314 Baxter International Inc. 1,023,328 68,164 Stryker Corp. 642,848 61,797 Becton Dickinson and Co. 394,660 55,454 * Boston Scientific Corp. 2,510,315 45,863 St. Jude Medical Inc. 530,530 39,127 Zimmer Holdings Inc. 320,544 36,571 * Intuitive Surgical Inc. 69,013 33,661 * Edwards Lifesciences Corp. 202,531 26,475 CR Bard Inc. 139,961 23,838 Cooper Cos. Inc. 91,101 16,559 * Varian Medical Systems Inc. 188,110 16,290 * Hologic Inc. 448,700 16,050 ResMed Inc. 263,204 15,482 DENTSPLY International Inc. 263,918 13,733 * IDEXX Laboratories Inc. 88,022 11,936 * Sirona Dental Systems Inc. 109,339 10,794 * DexCom Inc. 144,956 10,396 Teleflex Inc. 78,144 10,060 * Align Technology Inc. 128,841 7,817 * Alere Inc. 149,801 7,727 STERIS Corp. 112,092 7,491 West Pharmaceutical Services Inc. 134,085 7,259 Hill-Rom Holdings Inc. 106,228 5,477 * Thoratec Corp. 101,670 4,615 * NuVasive Inc. 89,037 4,501 * ABIOMED Inc. 73,543 4,392 * Haemonetics Corp. 97,080 4,011 * Halyard Health Inc. 88,128 3,650 * Globus Medical Inc. 133,588 3,465 * Integra LifeSciences Holdings Corp. 49,570 3,330 * Masimo Corp. 93,877 3,295 * Neogen Corp. 69,993 3,271 * Cyberonics Inc. 48,860 3,128 Cantel Medical Corp. 66,838 3,112 * Insulet Corp. 105,765 2,990 CONMED Corp. 46,605 2,588 * ICU Medical Inc. 26,316 2,553 * Wright Medical Group Inc. 92,020 2,521 * Greatbatch Inc. 47,429 2,465 * Natus Medical Inc. 61,386 2,398 * HeartWare International Inc. 30,611 2,258 Abaxis Inc. 40,459 2,149 * Endologix Inc. 120,005 2,003 Analogic Corp. 23,592 1,996 * Spectranetics Corp. 79,642 1,977 * Tornier NV 69,612 1,850 * NxStage Medical Inc. 100,215 1,624 * LDR Holding Corp. 39,935 1,618 * Merit Medical Systems Inc. 77,831 1,600 * Zeltiq Aesthetics Inc. 57,121 1,569 * Cardiovascular Systems Inc. 53,378 1,493 Meridian Bioscience Inc. 78,453 1,428 * Cynosure Inc. Class A 37,008 1,321 Invacare Corp. 56,024 1,217 * Quidel Corp. 55,840 1,210 * Orthofix International NV 35,263 1,156 Atrion Corp. 2,965 1,112 * Vascular Solutions Inc. 32,417 1,058 * K2M Group Holdings Inc. 37,439 979 * AtriCure Inc. 41,755 958 *,^ Rockwell Medical Inc. 84,739 938 * Anika Therapeutics Inc. 27,390 924 * Accuray Inc. 149,345 918 * Inogen Inc. 22,922 857 * Nevro Corp. 16,391 833 * AngioDynamics Inc. 50,660 813 * GenMark Diagnostics Inc. 76,177 699 * OraSure Technologies Inc. 106,431 659 * STAAR Surgical Co. 58,867 550 *,^ Unilife Corp. 208,374 512 * Tandem Diabetes Care Inc. 34,086 411 * Wright Medical Group Inc. CVR 14,554 62 * SurModics Inc. 28 1 Health Care Providers & Services (19.0%) UnitedHealth Group Inc. 1,798,838 216,238 * Express Scripts Holding Co. 1,371,118 119,479 McKesson Corp. 438,818 104,101 Anthem Inc. 503,141 84,452 Aetna Inc. 663,296 78,249 Cigna Corp. 487,490 68,653 Humana Inc. 282,236 60,582 Cardinal Health Inc. 622,666 54,900 * HCA Holdings Inc. 634,386 51,912 AmerisourceBergen Corp. Class A 393,582 44,302 * DaVita HealthCare Partners Inc. 325,381 27,260 Universal Health Services Inc. Class B 172,930 22,408 * Henry Schein Inc. 158,169 22,408 * Laboratory Corp. of America Holdings 188,913 22,282 Quest Diagnostics Inc. 272,081 20,469 Omnicare Inc. 182,588 17,399 * Centene Corp. 212,898 16,040 * Brookdale Senior Living Inc. 347,195 13,086 * MEDNAX Inc. 181,503 12,919 * Envision Healthcare Holdings Inc. 348,508 12,877 * Community Health Systems Inc. 219,441 12,137 * Tenet Healthcare Corp. 185,256 9,854 * Health Net Inc. 144,603 9,000 * VCA Inc. 154,843 8,123 Patterson Cos. Inc. 165,522 7,919 * Team Health Holdings Inc. 134,229 7,850 * Acadia Healthcare Co. Inc. 100,261 7,433 * WellCare Health Plans Inc. 82,988 7,110 HealthSouth Corp. 164,512 7,100 * LifePoint Health Inc. 83,097 6,256 * Amsurg Corp. 90,768 6,112 * Molina Healthcare Inc. 65,856 4,790 Chemed Corp. 32,174 3,996 Owens & Minor Inc. 119,014 3,966 * Magellan Health Inc. 50,062 3,386 Kindred Healthcare Inc. 131,665 3,016 * Air Methods Corp. 70,636 2,978 * ExamWorks Group Inc. 71,777 2,934 Select Medical Holdings Corp. 173,243 2,833 * Premier Inc. Class A 70,158 2,688 * AMN Healthcare Services Inc. 88,034 2,341 Ensign Group Inc. 45,261 2,099 * PharMerica Corp. 56,672 1,885 * IPC Healthcare Inc. 32,875 1,623 * Bio-Reference Laboratories Inc. 47,623 1,582 * Surgical Care Affiliates Inc. 40,864 1,552 * HealthEquity Inc. 57,866 1,534 * Hanger Inc. 66,693 1,533 * Amedisys Inc. 47,038 1,459 * Capital Senior Living Corp. 52,899 1,363 * Providence Service Corp. 25,627 1,232 Aceto Corp. 52,250 1,232 US Physical Therapy Inc. 23,341 1,164 National HealthCare Corp. 17,436 1,097 * Adeptus Health Inc. Class A 15,254 1,069 * Triple-S Management Corp. Class B 42,441 1,019 * Universal American Corp. 91,093 935 * Healthways Inc. 60,923 924 * LHC Group Inc. 23,915 879 * CorVel Corp. 21,535 773 Landauer Inc. 18,083 616 * Civitas Solutions Inc. 24,387 541 * AAC Holdings Inc. 12,312 478 * BioScrip Inc. 132,471 470 National Research Corp. Class A 20,216 283 National Research Corp. Class B 3,531 113 Health Care Technology (1.3%) * Cerner Corp. 581,613 39,137 * athenahealth Inc. 71,870 8,380 * IMS Health Holdings Inc. 247,262 7,358 * Medidata Solutions Inc. 102,308 5,935 * Allscripts Healthcare Solutions Inc. 323,676 4,554 * Veeva Systems Inc. Class A 111,378 3,020 * HMS Holdings Corp. 166,439 2,836 * Omnicell Inc. 67,277 2,488 * MedAssets Inc. 113,833 2,376 Quality Systems Inc. 85,717 1,358 * HealthStream Inc. 43,854 1,244 Computer Programs & Systems Inc. 20,307 1,063 * Castlight Health Inc. Class B 59,441 519 Life Sciences Tools & Services (4.4%) Thermo Fisher Scientific Inc. 748,413 97,017 * Illumina Inc. 271,122 55,873 Agilent Technologies Inc. 630,698 25,978 * Waters Corp. 156,570 20,921 * Mettler-Toledo International Inc. 53,031 17,218 PerkinElmer Inc. 213,112 11,237 * Quintiles Transnational Holdings Inc. 148,182 10,330 Bio-Techne Corp. 70,045 7,092 * PAREXEL International Corp. 103,027 6,848 * Charles River Laboratories International Inc. 88,637 6,412 * Bio-Rad Laboratories Inc. Class A 38,405 5,545 * Bruker Corp. 222,757 4,419 * Cambrex Corp. 58,647 2,347 * Affymetrix Inc. 138,838 1,629 * PRA Health Sciences Inc. 38,796 1,298 * Fluidigm Corp. 54,113 1,279 * VWR Corp. 46,405 1,265 * Luminex Corp. 73,174 1,227 *,^ Accelerate Diagnostics Inc. 47,096 1,051 * Albany Molecular Research Inc. 46,676 941 * INC Research Holdings Inc. Class A 26,130 904 *,^ Sequenom Inc. 222,297 745 * Pacific Biosciences of California Inc. 108,712 613 Other (0.0%) 1 * Cubist Pharmaceuticals, Inc. CVR 31,107 4 * Durata Therapeutics Inc CVR Exp. 12/31/2018 48 — * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 8,685 — 4 Pharmaceuticals (36.8%) Johnson & Johnson 5,244,816 525,216 Pfizer Inc. 11,563,234 401,822 Merck & Co. Inc. 5,353,446 325,971 * Actavis plc 710,210 217,899 AbbVie Inc. 3,225,770 214,804 Bristol-Myers Squibb Co. 3,134,820 202,509 Eli Lilly & Co. 1,886,154 148,818 * Mylan NV 782,952 56,866 Perrigo Co. plc 265,465 50,518 Zoetis Inc. 897,865 44,687 * Hospira Inc. 323,211 28,578 * Mallinckrodt plc 219,566 28,421 * Endo International plc 325,502 27,264 * Jazz Pharmaceuticals plc 114,515 20,538 * Horizon Pharma plc 238,731 7,742 * Akorn Inc. 142,006 6,518 * Impax Laboratories Inc. 127,910 6,013 * Pacira Pharmaceuticals Inc. 68,378 5,348 * Catalent Inc. 151,771 4,851 * Prestige Brands Holdings Inc. 98,625 4,332 * Medicines Co. 123,345 3,498 * Lannett Co. Inc. 50,667 2,819 * Nektar Therapeutics 242,757 2,792 ^ Theravance Inc. 153,492 2,594 * Depomed Inc. 111,682 2,330 * Tetraphase Pharmaceuticals Inc. 53,165 2,280 * Cempra Inc. 55,433 2,035 * Relypsa Inc. 45,754 1,683 * ZS Pharma Inc. 28,381 1,660 * TherapeuticsMD Inc. 226,838 1,606 *,^ Omeros Corp. 67,279 1,335 * Intra-Cellular Therapies Inc. 45,000 1,181 Phibro Animal Health Corp. Class A 28,229 978 * Sagent Pharmaceuticals Inc. 39,934 892 * Amphastar Pharmaceuticals Inc. 55,454 851 * SciClone Pharmaceuticals Inc. 87,327 809 * Revance Therapeutics Inc. 29,806 763 * BioDelivery Sciences International Inc. 88,428 753 * Aratana Therapeutics Inc. 53,575 727 * Sucampo Pharmaceuticals Inc. Class A 42,525 690 * XenoPort Inc. 112,078 668 * Supernus Pharmaceuticals Inc. 46,289 658 * Theravance Biopharma Inc. 46,586 650 * Intersect ENT Inc. 22,155 526 *,^ IGI Laboratories Inc. 52,099 339 * Aerie Pharmaceuticals Inc. 28,799 321 * Ocular Therapeutix Inc. 12,075 292 * Dermira Inc. 18,628 279 * VIVUS Inc. 192 — *,^ AcelRx Pharmaceuticals Inc. 58 — Total Common Stocks (Cost $4,990,202) Coupon Temporary Cash Investment (0.5%) 2,3 Vanguard Market Liquidity Fund (Cost 0.136% 31,124,870 31,125 Total Investments (100.5%) (Cost $5,021,327) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $19,751,000. 1 “Other” represents securities that are not classified by the fund’s benchmark index. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $20,970,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Health Care Index Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of May 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  Temporary Cash Investments   Total  C. At May 31, 2015, the cost of investment securities for tax purposes was $5,021,327,000. Net unrealized appreciation of investment securities for tax purposes was $1,432,607,000, consisting of unrealized gains of $1,445,202,000 on securities that had risen in value since their purchase and $12,595,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Industrials Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (100.0%) Aerospace & Defense (22.2%) United Technologies Corp. Boeing Co. Honeywell International Inc. Lockheed Martin Corp. General Dynamics Corp. Raytheon Co. Northrop Grumman Corp. Precision Castparts Corp. Rockwell Collins Inc. Textron Inc. TransDigm Group Inc. L-3 Communications Holdings Inc. * Spirit AeroSystems Holdings Inc. Class A B/E Aerospace Inc. Huntington Ingalls Industries Inc. Hexcel Corp. * Orbital ATK Inc. * Teledyne Technologies Inc. Triumph Group Inc. Curtiss-Wright Corp. * Esterline Technologies Corp. * Moog Inc. Class A * KLX Inc. * DigitalGlobe Inc. HEICO Corp. Class A * TASER International Inc. * Astronics Corp. HEICO Corp. Cubic Corp. * Aerojet Rocketdyne Holdings Inc. AAR Corp. * Aerovironment Inc. * Engility Holdings Inc. National Presto Industries Inc. American Science & Engineering Inc. * Kratos Defense & Security Solutions Inc. *,^ KEYW Holding Corp. Air Freight & Logistics (5.8%) United Parcel Service Inc. Class B FedEx Corp. CH Robinson Worldwide Inc. Expeditors International of Washington Inc. * XPO Logistics Inc. Forward Air Corp. * Hub Group Inc. Class A * Atlas Air Worldwide Holdings Inc. * UTi Worldwide Inc. * Echo Global Logistics Inc. * Air Transport Services Group Inc. Park-Ohio Holdings Corp. Airlines (5.4%) Delta Air Lines Inc. American Airlines Group Inc. Southwest Airlines Co. * United Continental Holdings Inc. Alaska Air Group Inc. * JetBlue Airways Corp. * Spirit Airlines Inc. Allegiant Travel Co. Class A * Hawaiian Holdings Inc. SkyWest Inc. * Republic Airways Holdings Inc. * Virgin America Inc. Building Products (2.3%) Masco Corp. Fortune Brands Home & Security Inc. Allegion plc AO Smith Corp. Lennox International Inc. Owens Corning * USG Corp. * Armstrong World Industries Inc. * Masonite International Corp. * Trex Co. Inc. Apogee Enterprises Inc. Simpson Manufacturing Co. Inc. Universal Forest Products Inc. AAON Inc. Advanced Drainage Systems Inc. * Nortek Inc. * Continental Building Products Inc. * American Woodmark Corp. Quanex Building Products Corp. * Builders FirstSource Inc. Griffon Corp. * Gibraltar Industries Inc. * PGT Inc. * Patrick Industries Inc. * NCI Building Systems Inc. Insteel Industries Inc. * Ply Gem Holdings Inc. Commercial Services & Supplies (5.8%) Waste Management Inc. Tyco International plc * Stericycle Inc. Republic Services Inc. Class A Cintas Corp. ADT Corp. Waste Connections Inc. KAR Auction Services Inc. Pitney Bowes Inc. * Copart Inc. RR Donnelley & Sons Co. Deluxe Corp. * Clean Harbors Inc. Covanta Holding Corp. Rollins Inc. HNI Corp. Healthcare Services Group Inc. Mobile Mini Inc. UniFirst Corp. ABM Industries Inc. Herman Miller Inc. Matthews International Corp. Class A Tetra Tech Inc. Steelcase Inc. Class A United Stationers Inc. Brink's Co. Interface Inc. Class A MSA Safety Inc. G&K Services Inc. Class A Brady Corp. Class A West Corp. Knoll Inc. US Ecology Inc. Multi-Color Corp. * ACCO Brands Corp. * Team Inc. McGrath RentCorp Quad/Graphics Inc. Viad Corp. Ennis Inc. Kimball International Inc. Class B * SP Plus Corp. Civeo Corp. * ARC Document Solutions Inc. * InnerWorkings Inc. CECO Environmental Corp. * Heritage-Crystal Clean Inc. 22  * Performant Financial Corp. 68  Construction & Engineering (1.8%) Fluor Corp. * Quanta Services Inc. * Jacobs Engineering Group Inc. ^ Chicago Bridge & Iron Co. NV * AECOM EMCOR Group Inc. KBR Inc. * Dycom Industries Inc. Granite Construction Inc. * MasTec Inc. Comfort Systems USA Inc. * Tutor Perini Corp. Primoris Services Corp. * Aegion Corp. Class A * MYR Group Inc. Argan Inc. * Great Lakes Dredge & Dock Corp. * Ameresco Inc. Class A * Northwest Pipe Co. 20  Electrical Equipment (6.1%) Emerson Electric Co. Eaton Corp. plc Rockwell Automation Inc. AMETEK Inc. * Sensata Technologies Holding NV Acuity Brands Inc. Hubbell Inc. Class B Regal Beloit Corp. * SolarCity Corp. Babcock & Wilcox Co. EnerSys * Generac Holdings Inc. * Polypore International Inc. Franklin Electric Co. Inc. AZZ Inc. General Cable Corp. Encore Wire Corp. * Thermon Group Holdings Inc. * GrafTech International Ltd. *,^ Plug Power Inc. Powell Industries Inc. * FuelCell Energy Inc. * Power Solutions International Inc. * Vicor Corp. * Enphase Energy Inc. Allied Motion Technologies Inc. Industrial Conglomerates (18.1%) General Electric Co. 3M Co. Danaher Corp. Roper Technologies Inc. Carlisle Cos. Inc. Raven Industries Inc. Machinery (16.7%) Caterpillar Inc. Illinois Tool Works Inc. Deere & Co. Cummins Inc. PACCAR Inc. Ingersoll-Rand plc Parker-Hannifin Corp. Stanley Black & Decker Inc. Pall Corp. Dover Corp. Pentair plc Wabtec Corp. Snap-on Inc. Flowserve Corp. * WABCO Holdings Inc. Xylem Inc. * Middleby Corp. IDEX Corp. Allison Transmission Holdings Inc. Nordson Corp. Trinity Industries Inc. Lincoln Electric Holdings Inc. Donaldson Co. Inc. * Colfax Corp. Graco Inc. AGCO Corp. Oshkosh Corp. ITT Corp. Toro Co. Joy Global Inc. CLARCOR Inc. Woodward Inc. Valmont Industries Inc. Timken Co. Kennametal Inc. Crane Co. SPX Corp. Terex Corp. * Rexnord Corp. Manitowoc Co. Inc. Barnes Group Inc. Hillenbrand Inc. Mueller Industries Inc. * RBC Bearings Inc. * Proto Labs Inc. ^ Greenbrier Cos. Inc. Mueller Water Products Inc. Class A EnPro Industries Inc. Watts Water Technologies Inc. Class A Actuant Corp. Class A * Meritor Inc. * TriMas Corp. * Navistar International Corp. Harsco Corp. Albany International Corp. Tennant Co. John Bean Technologies Corp. Standex International Corp. * Chart Industries Inc. ESCO Technologies Inc. Lindsay Corp. * Wabash National Corp. Federal Signal Corp. Briggs & Stratton Corp. Sun Hydraulics Corp. Astec Industries Inc. CIRCOR International Inc. Altra Industrial Motion Corp. Gorman-Rupp Co. Hyster-Yale Materials Handling Inc. Kadant Inc. Alamo Group Inc. American Railcar Industries Inc. NN Inc. Titan International Inc. * Blount International Inc. Douglas Dynamics Inc. * Lydall Inc. Columbus McKinnon Corp. Global Brass & Copper Holdings Inc. LB Foster Co. Class A FreightCar America Inc. *,^ ExOne Co. 24  Marine (0.2%) * Kirby Corp. Matson Inc. Professional Services (4.0%) Nielsen NV Equifax Inc. * Verisk Analytics Inc. Class A Towers Watson & Co. Class A * IHS Inc. Class A Robert Half International Inc. ManpowerGroup Inc. Dun & Bradstreet Corp. * CEB Inc. * Advisory Board Co. * On Assignment Inc. * FTI Consulting Inc. Korn/Ferry International * WageWorks Inc. * Huron Consulting Group Inc. * TrueBlue Inc. * TriNet Group Inc. Exponent Inc. Insperity Inc. * RPX Corp. * Navigant Consulting Inc. * ICF International Inc. Resources Connection Inc. Kforce Inc. Acacia Research Corp. Kelly Services Inc. Class A Heidrick & Struggles International Inc. * GP Strategies Corp. * CBIZ Inc. * Mistras Group Inc. * Franklin Covey Co. * Pendrell Corp. 98 * Paylocity Holding Corp. 38 1 CDI Corp. 32  Road & Rail (8.5%) Union Pacific Corp. CSX Corp. Norfolk Southern Corp. 264,559 24,339 Kansas City Southern 95,114 8,608 JB Hunt Transport Services Inc. 80,147 6,734 * Hertz Global Holdings Inc. 335,350 6,670 * Avis Budget Group Inc. 91,280 4,655 Ryder System Inc. 45,513 4,171 * Old Dominion Freight Line Inc. 55,518 3,776 * Genesee & Wyoming Inc. Class A 45,617 3,756 Landstar System Inc. 38,402 2,512 AMERCO 6,731 2,215 Con-way Inc. 49,546 2,005 * Swift Transportation Co. 78,502 1,827 Knight Transportation Inc. 52,492 1,501 Werner Enterprises Inc. 40,398 1,112 Heartland Express Inc. 45,368 964 * Saia Inc. 21,613 885 ArcBest Corp. 21,151 723 * Roadrunner Transportation Systems Inc. 24,654 613 Celadon Group Inc. 22,632 528 Marten Transport Ltd. 21,916 497 * YRC Worldwide Inc. 17,728 233 * Quality Distribution Inc. 60 1 Trading Companies & Distributors (2.8%) WW Grainger Inc. 52,289 12,567 Fastenal Co. 241,551 10,027 * United Rentals Inc. 83,155 7,393 * HD Supply Holdings Inc. 144,437 4,687 Air Lease Corp. Class A 83,658 3,148 MSC Industrial Direct Co. Inc. Class A 41,845 2,903 Watsco Inc. 22,048 2,776 * WESCO International Inc. 38,389 2,759 *,^ NOW Inc. 92,234 2,132 GATX Corp. 36,162 2,015 Applied Industrial Technologies Inc. 33,932 1,438 * MRC Global Inc. 88,077 1,348 Aircastle Ltd. 55,543 1,347 * Beacon Roofing Supply Inc. 42,634 1,337 TAL International Group Inc. 26,903 976 Kaman Corp. 20,885 885 * Rush Enterprises Inc. Class A 25,896 688 H&E Equipment Services Inc. 27,549 601 * DXP Enterprises Inc. 11,212 460 * CAI International Inc. 14,853 321 * Stock Building Supply Holdings Inc. 13,527 226 * Titan Machinery Inc. 38 1 Transportation Infrastructure (0.3%) Macquarie Infrastructure Corp. 62,642 5,302 * Wesco Aircraft Holdings Inc. 58,044 857 Total Common Stocks (Cost $1,966,044) Coupon Temporary Cash Investment (0.1%) 1,2 Vanguard Market Liquidity Fund (Cost $2,780) 0.136% 2,780,402 2,780 Total Investments (100.1%) (Cost $1,968,824) Other Assets and Liabilities-Net (-0.1%) 2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $2,662,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $2,780,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2015, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At May 31, 2015, the cost of investment securities for tax purposes was $1,968,919,000. Net unrealized appreciation of investment securities for tax purposes was $193,224,000, consisting of unrealized gains of $252,825,000 on securities that had risen in value since their purchase and $59,601,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Information Technology Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (100.0%) Communications Equipment (8.0%) Cisco Systems Inc. 8,983,466 263,305 QUALCOMM Inc. 2,902,929 202,276 Motorola Solutions Inc. 362,303 21,376 * Palo Alto Networks Inc. 120,416 20,409 Juniper Networks Inc. 644,588 17,920 Harris Corp. 217,885 17,261 * F5 Networks Inc. 126,928 15,954 Brocade Communications Systems Inc. 743,835 9,197 * ARRIS Group Inc. 229,940 7,590 * CommScope Holding Co. Inc. 199,678 6,224 * JDS Uniphase Corp. 410,792 5,266 * ViaSat Inc. 79,649 5,017 * Infinera Corp. 225,357 4,651 * Ciena Corp. 190,545 4,596 * Arista Networks Inc. 64,009 4,475 Plantronics Inc. 75,782 4,181 * Finisar Corp. 182,063 3,987 * EchoStar Corp. Class A 77,049 3,860 InterDigital Inc. 65,137 3,819 * Polycom Inc. 239,448 3,225 * NETGEAR Inc. 57,991 1,797 ^ Ubiquiti Networks Inc. 54,164 1,722 ADTRAN Inc. 94,630 1,630 * Ruckus Wireless Inc. 142,562 1,498 * CalAmp Corp. 63,758 1,259 * Ixia 96,877 1,219 * Harmonic Inc. 158,232 1,078 * Mitel Networks Corp. 108,072 1,005 Comtech Telecommunications Corp. 28,750 864 * ShoreTel Inc. 112,586 775 * Sonus Networks Inc. 76,893 602 * Calix Inc. 71,992 576 Black Box Corp. 27,051 543 * Extreme Networks Inc. 300 1 Electronic Equipment, Instruments & Components (4.1%) TE Connectivity Ltd. 714,806 49,322 Corning Inc. 2,237,357 46,805 Amphenol Corp. Class A 545,974 31,148 * Flextronics International Ltd. 1,007,239 12,238 * Trimble Navigation Ltd. 456,724 10,706 Avnet Inc. 239,903 10,558 * Arrow Electronics Inc. 168,294 10,231 * Zebra Technologies Corp. 89,938 9,861 * Keysight Technologies Inc. 295,329 9,704 CDW Corp. 240,326 8,916 Jabil Circuit Inc. 307,066 7,545 FLIR Systems Inc. 246,004 7,515 * Ingram Micro Inc. 275,754 7,393 * Cognex Corp. 145,532 7,345 Belden Inc. 74,723 6,308 * IPG Photonics Corp. 64,728 6,139 FEI Co. 73,382 5,988 National Instruments Corp. 180,841 5,409 SYNNEX Corp. 52,300 4,324 * Tech Data Corp. 67,281 4,247 * Universal Display Corp. 72,961 3,919 Littelfuse Inc. 39,789 3,848 Dolby Laboratories Inc. Class A 90,737 3,552 * Anixter International Inc. 52,066 3,540 Vishay Intertechnology Inc. 240,428 3,130 * Sanmina Corp. 144,410 3,128 Methode Electronics Inc. 63,867 2,997 *,^ Knowles Corp. 148,739 2,878 * Plexus Corp. 59,696 2,715 * Coherent Inc. 43,480 2,706 * Itron Inc. 67,291 2,415 * OSI Systems Inc. 33,241 2,401 * Rogers Corp. 32,651 2,359 * Benchmark Electronics Inc. 94,483 2,196 * Insight Enterprises Inc. 69,865 2,049 * InvenSense Inc. 143,050 2,026 * ScanSource Inc. 50,490 1,964 MTS Systems Corp. 26,311 1,790 * II-VI Inc. 91,432 1,707 Badger Meter Inc. 25,523 1,647 * Rofin-Sinar Technologies Inc. 50,216 1,429 * FARO Technologies Inc. 30,705 1,340 * Newport Corp. 70,429 1,330 AVX Corp. 90,409 1,283 CTS Corp. 52,205 984 * Fabrinet 54,085 983 * TTM Technologies Inc. 97,831 967 * DTS Inc. 28,691 910 * RealD Inc. 70,860 894 * Mercury Systems Inc. 60,138 821 * GSI Group Inc. 52,728 787 * Kimball Electronics Inc. 48,502 756 Park Electrochemical Corp. 34,109 733 Checkpoint Systems Inc. 71,336 697 Daktronics Inc. 63,097 680 PC Connection Inc. 17,956 447 Electro Rent Corp. 55 1 *,^ Maxwell Technologies Inc. 85 — * Control4 Corp. 35 — Internet Software & Services (16.4%) * Google Inc. Class C 540,996 287,869 * Facebook Inc. Class A 3,542,002 280,491 * Google Inc. Class A 504,963 275,366 * eBay Inc. 1,916,529 117,598 * Yahoo! Inc. 1,565,013 67,194 * LinkedIn Corp. Class A 192,584 37,540 * Twitter Inc. 854,795 31,345 Equinix Inc. 99,389 26,643 * Akamai Technologies Inc. 313,646 23,922 * CoStar Group Inc. 57,030 11,914 * VeriSign Inc. 185,060 11,694 IAC/InterActiveCorp 137,607 10,330 MercadoLibre Inc. 58,359 8,470 * Rackspace Hosting Inc. 199,195 7,986 *,^ Zillow Group Inc. Class A 85,889 7,849 * AOL Inc. 137,511 6,877 * Pandora Media Inc. 349,777 6,530 * Yelp Inc. Class A 114,282 5,475 j2 Global Inc. 79,974 5,311 * HomeAway Inc. 166,448 4,672 * GrubHub Inc. 107,613 4,339 * Cimpress NV 51,097 4,206 * Dealertrack Technologies Inc. 90,281 3,765 * Demandware Inc. 57,581 3,586 * comScore Inc. 60,530 3,425 * LogMeIn Inc. 43,083 2,735 * Cornerstone OnDemand Inc. 84,262 2,623 * WebMD Health Corp. 55,573 2,551 * Envestnet Inc. 57,479 2,518 *,^ LendingClub Corp. 130,921 2,515 * Shutterstock Inc. 34,547 2,211 *,^ Endurance International Group Holdings Inc. 104,504 2,125 * Gogo Inc. 89,314 1,911 * SPS Commerce Inc. 28,674 1,864 NIC Inc. 109,191 1,840 * Web.com Group Inc. 77,665 1,761 * Stamps.com Inc. 24,930 1,678 * Marketo Inc. 54,413 1,623 * Constant Contact Inc. 55,886 1,523 * Bankrate Inc. 110,329 1,346 EarthLink Holdings Corp. 184,556 1,281 *,^ Coupons.com Inc. 91,410 1,142 * Blucora Inc. 68,772 1,091 * Cvent Inc. 39,893 1,052 * RetailMeNot Inc. 51,495 1,038 *,^ TrueCar Inc. 74,582 1,032 *,^ Textura Corp. 31,472 916 * LivePerson Inc. 92,906 889 * Monster Worldwide Inc. 144,691 878 * Actua Corp. 67,697 860 * Xoom Corp. 41,977 790 * Internap Corp. 79,128 771 * SciQuest Inc. 49,582 757 * Q2 Holdings Inc. 31,856 755 * Benefitfocus Inc. 20,101 721 * Intralinks Holdings Inc. 67,472 717 * XO Group Inc. 40,126 652 * DHI Group Inc. 76,059 644 * Bazaarvoice Inc. 91,096 521 * Angie's List Inc. 75,262 472 * Hortonworks Inc. 15,151 398 * Everyday Health Inc. 30,563 379 * OPOWER Inc. 29,893 354 * Rocket Fuel Inc. 36,148 300 * Liquidity Services Inc. 80 1 * ChannelAdvisor Corp. 60 1 * Marin Software Inc. 65 — * Amber Road Inc. 35 — IT Services (16.6%) International Business Machines Corp. 1,652,462 280,340 Visa Inc. Class A 3,455,997 237,358 MasterCard Inc. Class A 1,760,072 162,384 Accenture plc Class A 1,105,389 106,162 Automatic Data Processing Inc. 836,110 71,496 * Cognizant Technology Solutions Corp. Class A 1,072,754 69,429 * Fiserv Inc. 420,043 33,666 * Alliance Data Systems Corp. 110,522 32,939 Fidelity National Information Services Inc. 501,745 31,459 Paychex Inc. 575,691 28,445 Xerox Corp. 1,859,410 21,235 * FleetCor Technologies Inc. 137,219 20,877 Western Union Co. 917,584 20,141 Computer Sciences Corp. 247,586 16,984 * Gartner Inc. 154,009 13,473 Global Payments Inc. 117,922 12,309 Total System Services Inc. 293,078 12,075 Broadridge Financial Solutions Inc. 212,751 11,527 * Vantiv Inc. Class A 255,934 10,237 * Teradata Corp. 256,870 10,003 Jack Henry & Associates Inc. 143,903 9,365 * WEX Inc. 68,405 7,756 * VeriFone Systems Inc. 199,794 7,626 MAXIMUS Inc. 116,150 7,593 DST Systems Inc. 58,717 6,952 * CoreLogic Inc. 158,100 6,163 Sabre Corp. 215,442 5,621 * EPAM Systems Inc. 73,138 5,259 * Euronet Worldwide Inc. 86,331 5,163 Leidos Holdings Inc. 111,414 4,735 Booz Allen Hamilton Holding Corp. Class A 182,197 4,619 Convergys Corp. 176,133 4,373 Science Applications International Corp. 72,348 3,834 * CACI International Inc. Class A 40,449 3,463 Heartland Payment Systems Inc. 63,755 3,408 * Blackhawk Network Holdings Inc. 90,699 3,120 * IGATE Corp. 63,960 3,039 * Cardtronics Inc. 79,240 2,892 * Syntel Inc. 58,826 2,795 * NeuStar Inc. Class A 97,047 2,651 EVERTEC Inc. 116,853 2,598 * Virtusa Corp. 49,127 2,235 * Acxiom Corp. 134,528 2,229 * ExlService Holdings Inc. 55,240 1,983 CSG Systems International Inc. 60,915 1,900 * Unisys Corp. 87,774 1,803 * Sykes Enterprises Inc. 68,110 1,650 ManTech International Corp. Class A 42,693 1,216 * Perficient Inc. 60,223 1,139 * Net 1 UEPS Technologies Inc. 73,742 1,069 * Global Cash Access Holdings Inc. 112,653 871 Cass Information Systems Inc. 16,757 836 TeleTech Holdings Inc. 29,677 754 Forrester Research Inc. 17,154 583 * MoneyGram International Inc. 51,363 499 Semiconductors & Semiconductor Equipment (13.3%) Intel Corp. 8,334,776 287,216 Texas Instruments Inc. 1,842,818 103,050 Avago Technologies Ltd. Class A 451,212 66,811 Broadcom Corp. Class A 967,962 55,029 * Micron Technology Inc. 1,895,953 52,954 Applied Materials Inc. 2,162,278 43,527 Analog Devices Inc. 548,387 37,268 Skyworks Solutions Inc. 335,780 36,721 Altera Corp. 529,500 25,866 Lam Research Corp. 280,514 23,072 Xilinx Inc. 460,077 21,817 * Qorvo Inc. 261,357 21,470 NVIDIA Corp. 957,658 21,193 Linear Technology Corp. 420,455 20,119 Maxim Integrated Products Inc. 497,813 17,458 Microchip Technology Inc. 354,276 17,406 KLA-Tencor Corp. 286,197 17,075 * SunEdison Inc. 482,124 14,449 Marvell Technology Group Ltd. 719,540 10,066 * ON Semiconductor Corp. 759,032 10,065 * Freescale Semiconductor Ltd. 189,314 8,542 Teradyne Inc. 381,924 8,078 Cypress Semiconductor Corp. 566,231 7,774 * Cavium Inc. 96,845 6,815 * First Solar Inc. 132,198 6,572 Atmel Corp. 737,993 6,546 * Synaptics Inc. 64,804 6,457 * Integrated Device Technology Inc. 260,952 6,173 * Microsemi Corp. 166,917 6,074 * Cree Inc. 196,413 5,947 *,^ Ambarella Inc. 53,405 4,818 * Cirrus Logic Inc. 111,026 4,191 * Fairchild Semiconductor International Inc. Class A 206,038 4,104 * Silicon Laboratories Inc. 70,535 3,910 * Mellanox Technologies Ltd. 72,464 3,646 Monolithic Power Systems Inc. 64,795 3,538 MKS Instruments Inc. 93,242 3,516 Tessera Technologies Inc. 83,131 3,205 Intersil Corp. Class A 230,988 3,118 * Rambus Inc. 202,847 3,102 * Entegris Inc. 221,373 3,084 * PMC-Sierra Inc. 320,524 2,910 * SunPower Corp. Class A 92,579 2,813 * OmniVision Technologies Inc. 102,142 2,754 Power Integrations Inc. 52,108 2,645 * Advanced Micro Devices Inc. 1,157,511 2,639 * Semtech Corp. 117,434 2,508 * Veeco Instruments Inc. 70,196 2,126 * Cabot Microelectronics Corp. 42,035 1,941 * Advanced Energy Industries Inc. 66,957 1,910 * Kulicke & Soffa Industries Inc. 135,035 1,791 * Diodes Inc. 66,444 1,759 * M/A-COM Technology Solutions Holdings Inc. 36,573 1,396 Brooks Automation Inc. 118,461 1,331 * Lattice Semiconductor Corp. 208,472 1,305 * Amkor Technology Inc. 188,001 1,271 * Photronics Inc. 116,828 1,179 * Inphi Corp. 48,984 1,173 Integrated Silicon Solution Inc. 54,610 1,121 Micrel Inc. 69,522 968 * Ultratech Inc. 48,160 960 * FormFactor Inc. 100,104 932 * Applied Micro Circuits Corp. 125,359 801 * PDF Solutions Inc. 47,278 753 * Exar Corp. 69,242 752 * Xcerra Corp. 97,145 750 * Rudolph Technologies Inc. 56,766 723 * CEVA Inc. 35,012 719 * Nanometrics Inc. 41,484 645 IXYS Corp. 43,038 525 * Magnachip Semiconductor Corp. 27,043 194 Software (20.4%) Microsoft Corp. 13,715,441 642,706 Oracle Corp. 6,182,553 268,879 * Salesforce.com inc 1,054,838 76,740 * Adobe Systems Inc. 881,533 69,720 Intuit Inc. 462,585 48,178 * Electronic Arts Inc. 545,554 34,236 Symantec Corp. 1,200,856 29,571 * Red Hat Inc. 322,696 24,935 Activision Blizzard Inc. 890,575 22,496 * Autodesk Inc. 398,951 21,603 * ServiceNow Inc. 251,647 19,279 * Citrix Systems Inc. 281,264 18,285 CA Inc. 584,443 17,796 * Splunk Inc. 220,015 14,877 * Workday Inc. Class A 181,103 14,293 * ANSYS Inc. 158,338 14,092 * Synopsys Inc. 270,454 13,493 CDK Global Inc. 240,655 12,825 * VMware Inc. Class A 145,938 12,743 FactSet Research Systems Inc. 69,818 11,532 * Cadence Design Systems Inc. 515,413 10,200 * Fortinet Inc. 252,633 10,121 * Tableau Software Inc. Class A 87,803 9,940 * Informatica Corp. 192,625 9,323 * FireEye Inc. 191,691 8,927 * PTC Inc. 202,219 8,346 * Ultimate Software Group Inc. 47,875 7,746 * Nuance Communications Inc. 458,018 7,727 SS&C Technologies Holdings Inc. 126,130 7,433 * Manhattan Associates Inc. 131,262 7,200 * Verint Systems Inc. 107,059 6,924 * Tyler Technologies Inc. 56,150 6,821 * Aspen Technology Inc. 155,214 6,643 * NetSuite Inc. 67,597 6,315 * Guidewire Software Inc. 122,808 5,950 Solera Holdings Inc. 118,225 5,832 * Qlik Technologies Inc. 160,080 5,790 * SolarWinds Inc. 120,828 5,733 Fair Isaac Corp. 55,255 4,847 * ACI Worldwide Inc. 202,833 4,829 Mentor Graphics Corp. 172,174 4,495 Blackbaud Inc. 81,751 4,191 * Take-Two Interactive Software Inc. 147,791 4,045 * Zynga Inc. Class A 1,366,453 4,031 * Proofpoint Inc. 65,198 3,855 Advent Software Inc. 82,909 3,628 * CommVault Systems Inc. 74,990 3,332 * Ellie Mae Inc. 48,831 3,087 * Imperva Inc. 47,700 2,901 * MicroStrategy Inc. Class A 16,414 2,889 * Synchronoss Technologies Inc. 64,389 2,836 * Fleetmatics Group plc 66,370 2,775 *,^ NetScout Systems Inc. 68,843 2,759 * Rovi Corp. 161,733 2,711 * Infoblox Inc. 93,323 2,426 * Progress Software Corp. 79,689 2,098 * TiVo Inc. 179,779 1,893 * Bottomline Technologies de Inc. 71,034 1,870 * Zendesk Inc. 80,893 1,863 Ebix Inc. 51,112 1,820 Monotype Imaging Holdings Inc. 69,054 1,791 * Paycom Software Inc. 51,272 1,782 * BroadSoft Inc. 48,432 1,768 * Qualys Inc. 41,123 1,675 * RealPage Inc. 81,566 1,489 Pegasystems Inc. 67,261 1,470 *,^ VASCO Data Security International Inc. 52,696 1,404 * Callidus Software Inc. 94,157 1,348 * Interactive Intelligence Group Inc. 30,197 1,305 * HubSpot Inc. 25,519 1,296 * Barracuda Networks Inc. 32,286 1,270 * Glu Mobile Inc. 190,261 1,233 * Paylocity Holding Corp. 31,043 1,039 * Gigamon Inc. 28,712 883 * PROS Holdings Inc. 43,344 834 * Comverse Inc. 34,620 833 * ePlus Inc. 10,604 823 * Tangoe Inc. 62,999 801 * Silver Spring Networks Inc. 55,847 763 Epiq Systems Inc. 40,231 675 * Rubicon Project Inc. 33,420 577 * EnerNOC Inc. 42,309 407 * Jive Software Inc. 66,308 373 * MobileIron Inc. 53,123 320 * Varonis Systems Inc. 15,229 307 * TubeMogul Inc. 15,954 270 * Workiva Inc. 14,281 189 Technology Hardware, Storage & Peripherals (21.2%) Apple Inc. 10,250,684 1,335,459 Hewlett-Packard Co. 3,216,139 107,419 EMC Corp. 3,498,782 92,158 Western Digital Corp. 406,624 39,589 Seagate Technology plc 577,408 32,127 SanDisk Corp. 374,799 25,629 NetApp Inc. 548,832 18,331 * NCR Corp. 297,531 8,941 Lexmark International Inc. Class A 106,827 4,912 *,^ 3D Systems Corp. 185,488 4,057 Diebold Inc. 107,853 3,686 * Electronics For Imaging Inc. 83,110 3,593 * QLogic Corp. 153,633 2,384 * Cray Inc. 71,897 2,199 * Super Micro Computer Inc. 64,639 2,163 *,^ Nimble Storage Inc. 59,240 1,533 * Avid Technology Inc. 68,891 1,227 * Eastman Kodak Co. 34,470 657 * Silicon Graphics International Corp. 55,950 359 Total Common Stocks (Cost $5,905,332) Coupon Temporary Cash Investment (0.2%) 1,2 Vanguard Market Liquidity Fund (Cost $11,647) 0.136% 11,647,000 11,647 Total Investments (100.2%) (Cost $5,916,979) Other Assets and Liabilities-Net (-0.2%) 2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $11,143,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $11,647,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2015, 100% of the market value of the fund's investments was determined based on Level 1 inputs. Information Technology Index Fund C. At May 31, 2015, the cost of investment securities for tax purposes was $5,916,979,000. Net unrealized appreciation of investment securities for tax purposes was $2,054,416,000, consisting of unrealized gains of $2,127,597,000 on securities that had risen in value since their purchase and $73,181,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Materials Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (99.9%) Chemicals (68.7%) EI du Pont de Nemours & Co. 1,667,920 118,439 Dow Chemical Co. 2,132,553 111,042 Monsanto Co. 890,933 104,221 LyondellBasell Industries NV Class A 747,099 75,532 Praxair Inc. 531,878 65,347 PPG Industries Inc. 250,615 57,363 Ecolab Inc. 496,152 56,884 Air Products & Chemicals Inc. 374,954 55,028 Sherwin-Williams Co. 148,584 42,819 Sigma-Aldrich Corp. 220,047 30,653 Mosaic Co. 610,220 27,979 CF Industries Holdings Inc. 88,247 27,876 Eastman Chemical Co. 273,879 21,026 Celanese Corp. Class A 281,509 19,382 International Flavors & Fragrances Inc. 149,239 17,765 Ashland Inc. 121,296 15,453 FMC Corp. 245,637 14,043 * WR Grace & Co. 134,557 13,177 Airgas Inc. 124,623 12,704 Albemarle Corp. 206,662 12,431 RPM International Inc. 246,436 12,329 Valspar Corp. 143,323 11,962 NewMarket Corp. 19,487 8,972 Huntsman Corp. 383,728 8,611 Cytec Industries Inc. 124,661 7,541 * Axalta Coating Systems Ltd. 209,488 7,175 PolyOne Corp. 164,130 6,383 Westlake Chemical Corp. 85,419 6,023 * Platform Specialty Products Corp. 230,061 6,021 Sensient Technologies Corp. 87,524 5,925 Scotts Miracle-Gro Co. Class A 83,618 5,122 Cabot Corp. 117,314 4,865 Axiall Corp. 128,719 4,854 Minerals Technologies Inc. 64,016 4,309 Olin Corp. 135,366 3,958 HB Fuller Co. 92,087 3,878 Balchem Corp. 57,017 3,219 * Chemtura Corp. 114,840 3,188 A Schulman Inc. 53,528 2,289 * Ferro Corp. 143,761 2,181 Quaker Chemical Corp. 24,223 2,068 Innophos Holdings Inc. 39,159 2,041 Calgon Carbon Corp. 97,305 2,020 Tronox Ltd. Class A 116,753 1,968 Innospec Inc. 44,922 1,926 Stepan Co. 36,715 1,889 OM Group Inc. 56,599 1,502 * LSB Industries Inc. 33,328 1,417 * Kraton Performance Polymers Inc. 58,018 1,378 Rayonier Advanced Materials Inc. 77,701 1,281 * Intrepid Potash Inc. 104,842 1,218 * Flotek Industries Inc. 98,389 1,131 Koppers Holdings Inc. 37,382 965 Tredegar Corp. 41,318 820 Zep Inc. 35,803 715 Hawkins Inc. 17,493 713 American Vanguard Corp. 47,764 658 * Trinseo SA 22,460 656 FutureFuel Corp. 44,313 532 Kronos Worldwide Inc. 41,885 511 Construction Materials (3.2%) Vulcan Materials Co. 243,424 21,891 Martin Marietta Materials Inc. 105,252 15,684 Eagle Materials Inc. 92,630 7,733 * Headwaters Inc. 134,387 2,551 * US Concrete Inc. 24,939 942 United States Lime & Minerals Inc. 3,989 237 Containers & Packaging (10.4%) Sealed Air Corp. 387,146 18,854 Ball Corp. 240,435 17,068 Rock-Tenn Co. Class A 257,773 16,791 MeadWestvaco Corp. 292,934 14,805 * Crown Holdings Inc. 256,350 14,174 Packaging Corp. of America 181,018 12,523 Avery Dennison Corp. 166,849 10,330 Graphic Packaging Holding Co. 602,473 8,579 Sonoco Products Co. 185,729 8,362 Bemis Co. Inc. 179,484 8,245 * Berry Plastics Group Inc. 218,904 7,327 AptarGroup Inc. 114,799 7,321 * Owens-Illinois Inc. 296,981 7,098 Silgan Holdings Inc. 87,379 4,748 Greif Inc. Class A 46,954 1,793 Myers Industries Inc. 46,415 802 Metals & Mining (13.1%) Freeport-McMoRan Inc. 1,915,594 37,641 Alcoa Inc. 2,251,550 28,144 Nucor Corp. 587,795 27,803 Newmont Mining Corp. 919,396 25,044 Steel Dynamics Inc. 444,984 9,705 Reliance Steel & Aluminum Co. 142,926 9,119 Royal Gold Inc. 120,179 7,784 United States Steel Corp. 268,337 6,547 Allegheny Technologies Inc. 200,147 6,505 Compass Minerals International Inc. 61,630 5,310 Carpenter Technology Corp. 97,472 3,981 Commercial Metals Co. 216,355 3,477 * Stillwater Mining Co. 220,124 3,190 Kaiser Aluminum Corp. 32,169 2,610 Worthington Industries Inc. 94,229 2,564 Globe Specialty Metals Inc. 122,278 2,364 Hecla Mining Co. 674,194 2,097 TimkenSteel Corp. 67,047 1,995 SunCoke Energy Inc. 121,618 1,977 * RTI International Metals Inc. 53,465 1,886 * AK Steel Holding Corp. 325,220 1,711 * Coeur Mining Inc. 248,314 1,353 ^ Cliffs Natural Resources Inc. 254,031 1,349 Materion Corp. 34,849 1,296 * Horsehead Holding Corp. 101,799 1,264 * Century Aluminum Co. 97,280 1,088 Haynes International Inc. 22,866 1,078 Schnitzer Steel Industries Inc. 48,155 862 *,^ Molycorp Inc. 89,624 47 Paper & Forest Products (4.5%) International Paper Co. 740,056 38,357 Domtar Corp. 117,402 5,074 * Louisiana-Pacific Corp. 262,258 4,744 KapStone Paper and Packaging Corp. 159,372 4,295 * Boise Cascade Co. 72,745 2,578 Schweitzer-Mauduit International Inc. 55,593 2,244 * Clearwater Paper Corp. 35,130 2,108 PH Glatfelter Co. 78,991 1,856 Neenah Paper Inc. 30,519 1,840 * Resolute Forest Products Inc. 120,707 1,442 Deltic Timber Corp. 20,695 1,336 * Mercer International Inc. 87,837 1,246 Wausau Paper Corp. 64,468 630 Total Common Stocks (Cost $1,394,262) Coupon Temporary Cash Investment (0.1%) 1,2 Vanguard Market Liquidity Fund (Cost $777) 0.136% 777,100 777 Total Investments (100.0%) (Cost $1,395,039) Other Assets and Liabilities-Net (0.0%) 2 46 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $580,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $777,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Materials Index Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2015, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At May 31, 2015, the cost of investment securities for tax purposes was $1,395,039,000. Net unrealized appreciation of investment securities for tax purposes was $124,515,000, consisting of unrealized gains of $275,579,000 on securities that had risen in value since their purchase and $151,064,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Telecommunication Services Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (99.6%) 1 Diversified Telecommunication Services (80.6%) Alternative Carriers (19.5%) * 8x8 Inc. Cogent Communications Holdings Inc. *,^ Globalstar Inc. * inContact Inc. Inteliquent Inc. *,^ Iridium Communications Inc. * Level 3 Communications Inc. Lumos Networks Corp. * ORBCOMM Inc. * Premiere Global Services Inc. * Vonage Holdings Corp. * Zayo Group Holdings Inc. Integrated Telecommunication Services (61.1%) AT&T Inc. Atlantic Tele-Network Inc. CenturyLink Inc. * Cincinnati Bell Inc. Consolidated Communications Holdings Inc. * FairPoint Communications Inc. Frontier Communications Corp. * General Communication Inc. Class A IDT Corp. Class B Verizon Communications Inc. *,^ Windstream Holdings Inc. Other (0.1%) 2 * Leap Wireless International Inc CVR Wireless Telecommunication Services (18.9%) * RingCentral Inc. Class A * SBA Communications Corp. Class A Shenandoah Telecommunications Co. Spok Holdings Inc. * Sprint Corp. * T-Mobile US Inc. Telephone & Data Systems Inc. * United States Cellular Corp. Total Common Stock (Cost $1,017,374) Coupon Temporary Cash Investments (1.1%) 1 Money Market Fund (1.0%) Vanguard Market Liquidity Fund 0.136% Vanguard Telecommunication Services Index Fund Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) Federal Home Loan Bank Discount Notes 0.135% 8/28/15 400,000 400 Total Temporary Cash Investments (Cost $11,244) 11,244 Total Investments (100.7%) (Cost $1,028,618) 1,061,532 Other Assets and Liabilities-Net (-0.7%) 4 (7,353) Net Assets (100%) 1,054,179 * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $9,695,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.7%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $10,844,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $400,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of May 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,048,833 — 1,455 Temporary Cash Investments 10,844 400 — Vanguard Telecommunication Services Index Fund Futures Contracts—Assets 1 96 — — Futures Contracts—Liabilities 1 (225) — — Total 1,059,548 400 1,455 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At May 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2015 36 3,791 (13) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At May 31, 2015, the cost of investment securities for tax purposes was $1,028,618,000. Net unrealized appreciation of investment securities for tax purposes was $32,914,000, consisting of unrealized gains of $69,860,000 on securities that had risen in value since their purchase and $36,946,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Utilities Index Fund Schedule of Investments As of May 31, 2015 Market Value Shares ($000) Common Stocks (100.0%) Electric Utilities (51.6%) Duke Energy Corp. 2,303,250 174,425 NextEra Energy Inc. 1,443,597 147,738 Southern Co. 2,962,016 129,410 Exelon Corp. 2,798,933 94,688 American Electric Power Co. Inc. 1,593,129 89,677 PPL Corp. 2,171,094 75,359 Edison International 1,060,673 64,500 Xcel Energy Inc. 1,647,066 56,083 Eversource Energy 1,031,196 50,786 FirstEnergy Corp. 1,371,039 48,919 Entergy Corp. 587,438 44,921 Pepco Holdings Inc. 822,929 22,425 Pinnacle West Capital Corp. 359,940 21,928 OGE Energy Corp. 649,352 20,455 ITC Holdings Corp. 505,204 17,829 Westar Energy Inc. Class A 429,327 15,743 Great Plains Energy Inc. 501,929 13,085 Cleco Corp. 196,840 10,679 Hawaiian Electric Industries Inc. 334,333 10,211 IDACORP Inc. 163,513 9,724 UIL Holdings Corp. 184,032 9,329 Portland General Electric Co. 254,648 8,902 ALLETE Inc. 142,126 7,156 PNM Resources Inc. 259,272 6,894 El Paso Electric Co. 132,232 4,809 MGE Energy Inc. 113,749 4,405 Empire District Electric Co. 142,417 3,324 Otter Tail Corp. 108,600 2,934 Unitil Corp. 43,244 1,463 1,167,801 Gas Utilities (6.6%) UGI Corp. 562,424 21,035 AGL Resources Inc. 389,468 19,618 Atmos Energy Corp. 328,265 17,733 National Fuel Gas Co. 233,088 14,976 Questar Corp. 571,272 12,968 Piedmont Natural Gas Co. Inc. 255,976 9,545 WGL Holdings Inc. 161,787 9,309 New Jersey Resources Corp. 275,055 8,271 Southwest Gas Corp. 151,818 8,268 Laclede Group Inc. 141,687 7,582 ONE Gas Inc. 169,658 7,521 South Jersey Industries Inc. 222,785 5,879 Northwest Natural Gas Co. 89,517 4,001 Chesapeake Utilities Corp. 47,850 2,518 149,224 Independent Power and Renewable Electricity Producers (5.1%) AES Corp. 2,221,487 30,212 Vanguard Utilities Index Fund NRG Energy Inc. 1,099,229 27,701 * Calpine Corp. 1,163,428 23,385 * Dynegy Inc. 303,876 9,828 TerraForm Power Inc. Class A 141,196 5,666 Pattern Energy Group Inc. Class A 169,648 4,825 Ormat Technologies Inc. 119,616 4,438 ^ NRG Yield Inc. 113,862 3,082 NRG Yield Inc. Class A 113,499 3,008 NextEra Energy Partners LP 62,779 2,966 * Vivint Solar Inc. 68,560 987 116,098 Multi-Utilities (34.1%) Dominion Resources Inc. 1,914,538 135,013 PG&E Corp. 1,550,794 82,921 Sempra Energy 764,709 82,183 Public Service Enterprise Group Inc. 1,647,682 70,241 Consolidated Edison Inc. 953,347 58,955 NiSource Inc. 1,029,311 48,563 DTE Energy Co. 576,867 45,705 Wisconsin Energy Corp. 734,011 35,438 Ameren Corp. 789,764 31,772 CMS Energy Corp. 899,264 30,701 CenterPoint Energy Inc. 1,329,128 27,074 SCANA Corp. 441,946 23,494 Alliant Energy Corp. 361,099 22,136 Integrys Energy Group Inc. 260,283 18,717 TECO Energy Inc. 766,639 14,451 MDU Resources Group Inc. 601,160 12,588 Vectren Corp. 268,830 11,444 NorthWestern Corp. 152,789 7,948 Black Hills Corp. 145,391 6,947 Avista Corp. 204,066 6,530 772,821 Water Utilities (2.6%) American Water Works Co. Inc. 585,217 30,940 Aqua America Inc. 576,243 15,167 American States Water Co. 124,321 4,778 California Water Service Group 156,442 3,737 SJW Corp. 49,533 1,492 Connecticut Water Service Inc. 36,291 1,279 Middlesex Water Co. 52,885 1,155 58,548 Total Common Stocks (Cost $2,175,003) 2,264,492 Coupon Temporary Cash Investment (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $249) 0.136% 249,202 249 Total Investments (100.0%) (Cost $2,175,252) 2,264,741 Other Assets and Liabilities-Net (0.0%) 2 (305) Net Assets (100%) 2,264,436 * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $241,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $249,000 of collateral received for securities on loan. Vanguard Utilities Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2015, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At May 31, 2015, the cost of investment securities for tax purposes was $2,175,252,000. Net unrealized appreciation of investment securities for tax purposes was $89,489,000, consisting of unrealized gains of $187,046,000 on securities that had risen in value since their purchase and $97,557,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WORLD FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 16, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WORLD FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 16, 2015 VANGUARD WORLD FUND /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: July 16, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
